Exhibit 10.1

RICHARDSON ELECTRONICS, LTD.

EMPLOYEES STOCK OWNERSHIP PLAN

As Amended and Restated

Effective June 1, 2002



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

PREAMBLE    1 ARTICLE I—TITLES AND PURPOSE    2 1.1    Titles    2 1.2   
Purpose    2 1.3    Exclusive Benefit    2 1.4    Status of Plan    2 ARTICLE
II—DEFINITIONS    3 2.1    Account    3 2.2    Account Balance    3 2.3   
Administrator    3 2.4    Anniversary Date    3 2.5    Annual Addition    3 2.6
   Beneficiary    4 2.7    Benefit Commencement Date    4 2.8    Break in
Service    4 2.9    Code    5 2.10    Committee    5 2.11    Compensation    5
2.12    Computation Period    5 2.13    Effective Date    6 2.14    Employee   
6 2.15    Employer    6 2.16    Entry Date    6 2.17    ERISA    6 2.18    Hour
of Service    6 2.19    Key Employee    8 2.20    Leave of Absence    9 2.21   
Limitation Year    9 2.22    Non-Key Employee    9 2.23    Normal Retirement
Date    9 2.24    Participant    9 2.25    Permanent Disability    9 2.26   
Plan    9 2.27    Plan Year    10 2.28    Qualified Domestic Relations Order   
10 2.28A    Qualified Military Service    10 2.29    Related Employer    10 2.30
   Richardson    10 2.31    Spouse    11



--------------------------------------------------------------------------------

2.32    Stock    11 2.33    Termination of Employment    11 2.34    Top-Heavy
Determination Date    11 2.35    Top-Heavy Year    12 2.36    Trust    13 2.37
   Trust Agreement    13 2.38    Trustee or Trustees    13 2.39    Valuation
Date    13 2.40    Vested Account Balance    13 2.41    Year of Service    13
ARTICLE III—PARTICIPATION    15 3.1    Eligibility to Participate    15 3.2   
Duration of Participation; Re-Employment    15 ARTICLE IV—CONTRIBUTIONS BY
EMPLOYER    17 4.1    Amount    17 4.2    Time for Payment    17 ARTICLE
V—CONTRIBUTIONS BY PARTICIPANTS    18 5.1    Contributions by Participants    18
ARTICLE VI—ALLOCATION OF EMPLOYER CONTRIBUTIONS    19 6.1    Manner of
Allocation    19 6.2    Allocations in Top-Heavy Years    20 6.3   
Administrator to Notify Trustee    21 ARTICLE VII—ACCOUNTS OF PARTICIPANTS    22
7.1    Separate Accounts    22 7.2    Adjustments to Accounts    22 7.3   
Crediting of Employer Contributions    23 7.4    Crediting of Forfeitures    23
7.5    Limitation on Allocations    24 7.6    [Reserved]    7.7    Correction of
Error    25 7.8    Transfer Accounts    26

 

- ii -



--------------------------------------------------------------------------------

ARTICLE VIII—VESTING OF INTEREST IN TRUST    27 8.1    Normal Retirement    27
8.2    Disability Retirement    27 8.3    Death    27 8.4    Other Termination
of Employment    27 8.5    Treatment of Forfeited Amounts; Reinstatement    28
8.6    Computation of Years of Service    28 8.7    Vesting on Termination of
Trust or Termination of Employer’s Agreement to Contribute    29 8.8    Vesting
Following Plan Amendment    29 8.9    Vesting Following Partial Distributions   
29 ARTICLE IX—PAYMENT OF VESTED ACCOUNT BALANCES    31 9.1    Benefit
Commencement Date    31 9.2    Payment to Participants    32 9.3    Payment to
Beneficiaries    33 9.4    Extent of Further Participation in Trust    35 9.5   
Payment to Persons under Legal Disability    36 9.6    Payment in Installments
   36 9.7    Compliance with Regulations    38 9.8    Distributions of Stock and
Dividends    38 9.9    Right of First Refusal and Options on Stock    41 9.10   
Direct Rollovers    42 9.11    Withdrawals Due to Permanent Disability    43
ARTICLE X—DESIGNATION OF BENEFICIARIES    44 10.1    Participants to Name
Beneficiaries    44 10.2    No Beneficiary Designated; Death of Beneficiary   
44 10.3    No Liability for Payment to Beneficiaries    44 10.4    Qualified
Domestic Relations Orders    45 ARTICLE XI—FIDUCIARY CAPACITY AND RESPONSIBILITY
   46 11.1    General Fiduciary Standard of Conduct    46 11.2    Allocation of
Responsibility among Fiduciaries    46 11.3    Administrator    47 11.4   
Powers and Duties of Administrator    47 11.5    Claims Procedure    48 11.6   
Indemnification by Employer    49 11.7    Service in Multiple Capacities    49
11.8    Voting of Stock by Participants and Beneficiaries    49

 

- iii -



--------------------------------------------------------------------------------

ARTICLE XII—THE COMMITTEE    50 12.1    Appointment and Membership    50 12.2   
Compensation and Expenses    50 12.3    Committee Procedures and Actions    50
12.4    Resignation or Removal of Committee Member    51 12.5   
Committee/Administrator Decisions Final    51 ARTICLE XIII—THE TRUST    52 13.1
   Trust Agreement    52 ARTICLE XIV—LOANS TO PARTICIPANTS; DIVERSIFICATION
ELECTIONS    53 14.1    Loans to Participants    53 14.2    [Reserved]    14.3
   Diversification Elections    54 ARTICLE XV—AMENDMENT    56 15.1    Right to
Amend    56 15.2    Retroactivity of Amendments    56 15.3    Limitations on
Right to Amend    56 ARTICLE XVI—ADOPTION, WITHDRAWAL AND TERMINATION    57 16.1
   Adoption of Plan    57 16.2    Withdrawal from Plan    57 16.3    Termination
   57 ARTICLE XVII—MISCELLANEOUS    58 17.1    No Reversion to Employer    58
17.2    Evidence of Action by Necessary Parties    59 17.3    Rights of
Participants Limited    59 17.4    Assignment and Alienation    59 17.5   
Missing Participants or Beneficiaries    61 17.6    Merger and Consolidation of
Plan    62 17.7    Severability    62 17.8    Applicable Law    62 17.9   
Method of Accounting    62 17.10    Qualified Military Service    62 17.11   
Valuation of Stock Not Readily Tradable on an Established Market    62

 

- iv -



--------------------------------------------------------------------------------

ARTICLE XVIII—REVISED VESTING PROVISIONS    63 18.1    Scope and Effective Date
   63 18.2    Definitions    63 18.3    General Vesting Rules    64 18.4   
Transitional Rules    66 ARTICLE XIX—REQUIRED MINIMUM DISTRIBUTIONS    67 19.1
   Applicability and Effective Date    67 19.2    Requirements of Treasury
Regulations Incorporated    67 19.3    Time and Manner of Distribution    67
19.4    Forms of Distribution    68 19.5    Required Minimum Distributions
during Participant’s Lifetime    68 19.6    Required Minimum Distributions after
Participant’s Death    68 19.7    Miscellaneous    70 19.8    Definitions    70
19.9    Inapplicability for 2009    71

 

- v -



--------------------------------------------------------------------------------

PREAMBLE

THIS PLAN is executed at LaFox, Illinois, this 16th day of January, 2009 by
RICHARDSON ELECTRONICS, LTD., a corporation organized and existing under the
laws of the State of Delaware (“Richardson”).

W I T N E S S E T H:

WHEREAS, effective as of June 1, 1987, Richardson adopted the Richardson
Electronics, Ltd. and Subsidiaries Employees Stock Ownership Plan and Trust (the
“Plan”), a stock bonus plan qualified under Section 401(a) of the Internal
Revenue Code of 1986 (the “Code”) and entitled to tax exemption under
Section 501(a) of the Code and an employee stock ownership plan within the
meaning of Section 4975(e)(7) of the Code, with William G. Seils and Scott
Hodes, as Trustees; and

WHEREAS, Richardson has reserved the right to amend the Plan at any time and has
amended the Plan on various occasions; and

WHEREAS, as Richardson now desires further to amend and restate the Plan order
to incorporate all amendments required in order to comply with the applicable
provisions of the Economic Growth and Tax Relief Reconciliation Act of 2001
other applicable legislation and applicable regulations and rulings thereunder.



--------------------------------------------------------------------------------

NOW, THEREFORE, the Plan is hereby amended restated effective June 1, 2002
(except as otherwise stated herein) to read as follows:

ARTICLE I

TITLES AND PURPOSE

1.1 Titles

The Plan shall continue to be known as the RICHARDSON ELECTRONICS, LTD.
EMPLOYEES STOCK OWNERSHIP PLAN.

1.2 Purpose

The purpose of the Plan is to establish a retirement fund out of the profits of
the Employer which will help to provide for the future security of the
Participants.

1.3 Exclusive Benefit

The Trust shall be for the exclusive benefit of the Participants and their
Beneficiaries. In no event shall the income or principal of the Trust be paid or
revert to the Employer or any Related Employer, except as otherwise provided in
Section 17.1.

1.4 Status of Plan

The Plan is intended to continue to be a stock bonus plan qualified under
Section 401(a) of the Code which is an employee stock ownership plan within the
meaning of Code Section 4975(e)(7). As such, the Plan shall invest primarily in
qualifying employer securities [within the meaning of Section 4975(e)(8) of the
Code].

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

DEFINITIONS

When used herein, the following words and terms shall have the respective
meanings hereinafter set forth, unless a different meaning is clearly required
by the context. Whenever appropriate, words used in the singular shall be deemed
to include the plural, and vice versa, and the masculine gender shall be deemed
to include the feminine and neuter genders, unless a different meaning is
clearly required by the context.

2.1 “Account”: Collectively, all of the following separate accounts maintained
under the Plan for the benefit of a Participant, including all adjustments
thereto under Article VII, unless a specific reference is made to one of such
separate accounts:

 

  (a) The separate Employer Contribution Account maintained for each Participant
for the purpose of recording his share of the contributions made by the Employer
and forfeitures;

 

  (b) In the case of a Participant who is re-employed after incurring a Break in
Service, the separate Pre-Break Account, if any, required to be maintained under
Section 8.9(b); and

 

  (c) In the case of a Participant for whom a Transfer Account is being
maintained under Section 7.8 for the purpose of recording his share of the
assets transferred from the Richardson Electronics, Ltd. Employees
Profit-Sharing Plan, such Transfer Account.

The term “Account” shall not, unless otherwise specifically provided herein,
include the Excess Contribution Account, if any, or the Excess Forfeiture
Account, if any, established pursuant to Section 7.5. There shall also be
maintained, in the case of a Participant who incurs a Break in Service, a
Forfeiture Suspense Account in accordance with Section 18.3(d).

2.2 “Account Balance”: The total amount held for the benefit of a Participant in
his Account (or in the specific separate account referred to), as determined on
the immediately preceding Anniversary Date in accordance with the provisions of
Article VII.

2.3 “Administrator “: The person administering the Plan pursuant to
Section 11.3.

2.4 “Anniversary Date”: The last day of each Plan Year.

2.5 “Annual Addition”: With respect to a Participant for any Limitation Year,
the sum of (a) Employer contributions allocated on behalf of such Participant
for such Limitation Year under the Plan and under any other qualified defined
contribution plan maintained by the Employer; (b) forfeitures, if any, allocated
on behalf of such Participant for such Limitation Year under any such qualified
defined contribution plan; (c) such Participant’s voluntary non-deductible
contributions under any qualified plan of the Employer for such Limitation Year;
(d) amounts allocated on behalf of such Participant for such Limitation Year to
an individual

 

- 3 -



--------------------------------------------------------------------------------

medical account, as defined in Section 415(1)(2) of the Code, which is part of a
pension or annuity plan maintained by the Employer; and (e) amounts derived from
contributions paid or accrued after December 31, 1985, in taxable years ending
after said date, which are attributable to post-retirement medical benefits
allocated for such Limitation Year to the separate account of such Participant
under a welfare fund, as defined in Section 419(e) of the Code, maintained by
the Employer, if he is a Key Employee for such year. For purposes of this
Section 2.5, “Employer” shall include any Related Employer.

2.6 “Beneficiary”: Any person (natural or otherwise) entitled to receive any
benefits which may become payable upon or after a Participant’s death.

2.7 “Benefit Commencement Date”: The date on which the payment of a
Participant’s Vested Account Balance commences, as determined in accordance with
the provisions of Section 9.1.

2.8 “Break in Service”:

(a) Except as otherwise provided under Section 2.8(b), the term “Break in
Service” shall mean one or more consecutive Computation Periods during each of
which an Employee has not completed more than 500 Hours of Service. For
eligibility purposes, an Employee shall not incur a Break in Service solely
because he fails to complete more than 500 Hours of Service during the
Computation Period beginning on his hire date.

(b) Notwithstanding Section 2.8(a), a Computation Period beginning in 1985 or
thereafter shall not be included in a Break in Service if the sum of the
Employee’s Hours of Service completed during such Computation Period plus the
Employee’s “Childbirth Leave Hours” (as hereafter defined) attributable to such
Computation Period exceeds 500. For purposes of this Section 2.8(b), an
Employee’s Childbirth Leave Hours shall be the number of Hours of Service (but
not in excess of 501 for any one continuous period of absence) which the
Employee would have completed but for the fact that the Employee is absent from
the employment of the Employer and all Related Employers for a period commencing
on or after the first day of the Computation Period beginning in 1985 (1) by
reason of the pregnancy of the Employee, (2) by reason of the birth of a child
of the Employee, (3) by reason of the placement of a child with the Employee in
connection with the adoption of such child by the Employee or (4) for purposes
of caring for such child for the period beginning immediately following such
birth or placement; provided, however, that in the case of any Employee with
respect to whom it is not possible to determine the number of Hours of Service
which such Employee would have completed but for such absence, such Employee
shall be credited with 8 Childbirth Leave Hours for each work day of such
absence; and provided further, that an hour which is considered an Hour of
Service under Section 2.18(b) shall not also be considered a Childbirth Leave
Hour. All Childbirth Leave Hours for any period of absence shall be attributed
to the Computation Period during which such period of absence begins if the
result of such attribution is to prevent such Computation Period from being
considered a Break in Service; otherwise, all Childbirth Leave Hours shall be
attributed to the immediately following Computation Period. The Administrator
shall adopt regulations under which an Employee may be required to furnish
reasonable information on a timely basis establishing the number of Childbirth
Leave Hours to which such Employee is entitled with respect to any period of
absence from employment, and any Employee who fails to furnish such information
with respect to any period of absence shall not be credited with any Childbirth
Leave Hours for such period of absence.

 

- 4 -



--------------------------------------------------------------------------------

(c) Notwithstanding Section 2.8(a), a Computation Period shall not be included
in a Break in Service if the Employee would have completed at least 500 Hours of
Service but for a period of absence due to layoff (for not more than 6 months),
jury duty or Leave of Absence, other than a period of absence described in
Section 2.8(b).

2.9 “Code”: The Internal Revenue Code of 1986, as now in effect or as hereafter
amended, and any regulation issued pursuant thereto by the Internal Revenue
Service. Whenever any provision of the Code is renumbered or otherwise amended,
this Plan shall, to the extent possible, be construed by reference to the
successor to such provision.

2.10 “Committee”: The committee established pursuant to the provisions of
Article XII to assist the Administrator in the administration of the Plan.

2.11 “Compensation”: The term “Compensation” shall mean wages, within the
meaning of Section 3401(a) of the Code, and all other payments of compensation
paid to a Participant by the Employer (during the course of the Employer’s trade
or business) during a Plan Year for services rendered by him as an Employee for
which the Employer is required to furnish the Employee a written statement under
Sections 6041(d) and 6051(a)(3) of the Code, determined without regard to any
rules under Section 3401(a) which limit the remuneration included in wages based
upon the nature or location of the employment or the services performed [such as
the exception for agricultural labor in Section 3401(a)(2)], together (i) any
elective deferral [as defined in Section 402(g)(3) of the Code] on behalf of
such Participant and (ii) any amount which is contributed or deferred by the
Employer at the election of such Participant and which is not includable in the
gross income of such Participant by reason of Sections 125, 132(f)(4) or 457 of
the Code. Except as provided in Section 6.1(e), in the case of an individual who
was a Participant for a period consisting of less than the entire Plan Year, his
Compensation shall be deemed to include only the taxable remuneration paid to
him for the period while he was a Participant. The Compensation of each
Participant taken into account for any Plan Year shall not exceed $200,000
[subject to cost-of-living adjustments pursuant to Section 401(a)(17)(B) of the
Code]. Effective for Plan Years beginning after December 31, 2007, there shall
be included in a Participant’s Compensation any payment after termination of his
employment only if such payment (i) is regular compensation for services during
his regular working hours, or compensation for services outside such regular
working hours (such as overtime), bonuses or other similar payments; (ii) would
have been paid to him before termination of employment if he had continued in
employment with the Employer; and (iii) is paid by the later of 2 1/2 months
after termination of employment or the end of the Limitation Year including the
date of termination of employment.

2.12 “Computation Period”: For eligibility purposes, the Computation Period is
the 12-month period beginning on an Employee’s employment date or re-employment
date, subject to Sections 2.40 and 3.2(b) and (c). For all other purposes under
the Plan, including without limitation vesting, the Computation Period is the
Plan Year.

 

- 5 -



--------------------------------------------------------------------------------

2.13 “Effective Date”: June 1, 2002 (except as otherwise set forth herein).

2.14 “Employee”: Any person employed by and receiving Compensation from the
Employer or any Related Employer (or who would be receiving such remuneration
except for a Leave of Absence). The term “Employee” shall not include any person
who is a “leased employee” within the meaning of Code Section 414(n)(2). For
purposes of the preceding sentence, the term “leased employee” means any person
(other than an employee of the recipient) who pursuant to an agreement between
the recipient and any other person has performed services for the recipient [or
for the recipient and related persons determined in accordance with
Section 414(n)(6) of the Code] on a substantially full-time basis for a period
of at least one year, and such services are performed under primary direction or
control by the recipient.

2.15 “Employer”: Richardson and any successor to it. The term “Employer” shall
also include any corporation or other unincorporated business organization which
adopts the Plan for the exclusive benefit of its Employees pursuant to the
provisions of Section 16.1. Anything to the contrary notwithstanding, a mere
change in the identity, form or organization of the Employer shall not affect
its status under the Plan or the Trust in any manner.

2.16 “Entry Date”: November 30 of each Plan Year and the last day of each Plan
Year. Effective October 1, 2005, notwithstanding the preceding sentence, the
Entry Date shall be October 1, 2005 for any individual formerly employed by
Image Systems Corporation who became an Employee on said date and who satisfied
the requirements of Section 3.1(a), taking into account Section 2.18(c) of the
Plan, as of said date.

2.17 “ERISA”: The Employee Retirement Income Security Act of 1974, as now in
effect or as hereafter amended, and any regulation issued pursuant thereto by
the Internal Revenue Service, the Department of Labor or the Pension Benefit
Guaranty Corporation. Whenever any provision of ERISA is renumbered or otherwise
amended, this Plan shall, to the extent possible, be construed by reference to
the successor to such provision.

2.18 “Hour of Service”:

 

  (a) Each Employee shall be credited with an Hour of Service for:

 

  (1) Each hour for which he is directly or indirectly paid or entitled to
payment by the Employer or any Related Employer for the performance of duties.
Service rendered at overtime or other premium rates shall be credited at the
rate of one Hour of Service for each hour worked, regardless of the rate of
compensation in effect. These hours shall be credited to the Employee for the
Computation Period(s) during which the duties are performed. An Employee who is
not compensated on an hourly basis, or for whom information regarding the number
of hours worked is not readily available, shall be credited with the following
number of Hours of Service for each payroll period during which he completes at
least one Hour of Service:

 

  (i) 45 Hours of Service for each weekly payroll period;

 

- 6 -



--------------------------------------------------------------------------------

  (ii) 90 Hours of Service for each bi-weekly payroll period;

 

  (iii) 95 Hours of Service for each semi-monthly payroll period; or

 

  (iv) 190 Hours of Service for each monthly payroll period.

Hours of Service credited to a payroll period which includes an Anniversary Date
shall be credited entirely to the Plan Year commencing on the date following
such Anniversary Date. An Employee who is not compensated on the basis of a
regular payroll period shall be credited with 10 Hours of Service for each day
on which he completes at least one Hour of Service.

 

  (2) Each hour (up to a maximum of 501 hours in any one continuous period) for
which he is directly or indirectly paid or entitled to payment by the Employer
or any Related Employer on account of a period during which no duties are
performed (irrespective of whether the employment relationship has terminated)
due to vacation, holiday, illness, incapacity (including disability), lay-off,
jury duty, military duty or leave of absence. In the case of payments which are
computed on the basis of specific periods of time during which no duties are
performed, the Employee shall receive credit for Hours of Service as if he had
actually worked during such periods of time, computed and credited as provided
in Section 2.18(a)(1). In the case of all other payments, the Employee’s Hours
of Service shall be computed and credited in the manner prescribed in 29 C.F.R.
Sections 2530.200b-2(b) and (c), which are hereby incorporated herein by
reference.

 

  (3) Each hour for which back pay, irrespective of mitigation of damages, has
been either awarded or agreed to by the Employer or any Related Employer. These
hours shall be credited to the Employee for the computation period (or periods)
to which the award, agreement or payment pertains rather than the computation
period (or periods) during which the award, agreement or payment was made.

(b) Notwithstanding the foregoing, no credit shall be granted for any period
with respect to which an Employee receives payment or is entitled to payment
under a plan maintained solely for the purpose of complying with applicable
worker’s compensation or disability insurance laws; or for a payment which
solely reimburses an Employee for medical or medically related expenses incurred
by the Employee.

(c) Service by an individual on behalf of any of the following entities before
he became an Employee shall be considered service on behalf of the Employer for
purposes of this Section 2.18, to-wit: Amperex Division of North American
Phillips Corp.; B-Scan, Inc.; Calvert Electronics, Inc.; Calvert Holding Co.,
Inc.; Calvert Semi-Conductor, Inc.; Ceco Communications, Inc.; Cetron

 

- 7 -



--------------------------------------------------------------------------------

Electronic Corporation; National Electronics Division of Varian Associates,
Inc.; TubeMaster, Inc.; Compucon Distributors, Inc.; Burtek Systems (USA), Inc.;
AFP Imaging Corporation; Eternal Graphics, Inc., (effective June 1, 1998 and
including service prior to that date); TRL Technologies, Inc. (effective
June 23, 1998 and including service prior to that date); Adler Video Systems,
Inc. (effective November 28, 1998 and including service prior to that date);
Pixielink Corporation (effective March 8, 1999 and including service prior to
that date); and Broadcast Richmond, Inc. (effective May 31, 2000 and including
service prior to that date). Service by an individual on behalf of Baron
Electronic Sales Co., Inc. before he became an Employee shall be considered
service on behalf of the Employer for purposes of this Section 2.18, effective
May 8, 2001, and including service prior to that date. Effective October 1,
2005, service by an individual on behalf of Image Systems Corporation before he
became an Employee shall be considered service on behalf of the Employer for
purposes of this Section 2.18, effective October 1, 2005 and including service
prior to that date.

2.19 “Key Employee”:

(a) Except as otherwise provided in this Section 2.19, an Employee shall be
considered a “Key Employee” for any Plan Year if, at any time during the Key
Employee Test Period [as defined in Section 2.19(c)], he is or was:

 

  (1) An officer of the Employer having an annual Compensation greater than
$130,000 [subject to cost-of-living adjustments pursuant to Code
Section 416(i)(1)(A)];

 

  (2) A person who owns [or is considered as owning within the meaning of Code
Section 318, as modified by Code Section 416(i)(1)(B)(iii)] more than 5% of the
outstanding stock of the Employer or stock possessing more than 5% of the total
combined voting power of all stock of the Employer; or

 

  (3) A person whose annual Compensation from the Employer is more than $150,000
and who owns (or is considered as owning within the meaning of said Section 318,
as so modified) more than 1% of the outstanding stock of the Employer or more
than 1% of the total combined voting power of all stock of the Employer.

If a Participant is a Key Employee, his Beneficiary, if any, shall also be
deemed a Key Employee.

(b) The number of Employees classified as Key Employees solely because they are
described in Section 2.19(a)(1) shall not exceed the greater of (1) 3 or (2) 10%
of the largest number of Employees during any of the Plan Years in the Key
Employee Test Period; provided, however, that in no event shall such number
exceed 50. If more than such number of Employees would otherwise be classified
as Key Employees by reason of being described in Section 2.19(a)(1), the
Employees classified as Key Employees by reason of being described in
Section 2.19(a)(1) shall be those described in Section 2.19(a)(1) who had the
highest Compensation during any of the Plan Years in the Key Employee Test
Period during which they were described in Section 2.19(a)(1).

 

- 8 -



--------------------------------------------------------------------------------

(c) The term “Key Employee Test Period” for any Plan Year shall mean the period
consisting of the Plan Year containing the Determination Date for such Plan
Year.

(d) The purpose of this Section 2.19 is to conform to the definition of “key
employee” set forth in Section 416(i)(1) of the Code, which is incorporated
herein by reference, and to the extent that this Section 2.19 shall be
inconsistent with Section 416(i)(1) of the Code, either by excluding Employees
who would be classified as “key employees” thereunder or by including Employees
who would not be so classified, the provisions of Section 416(i)(1) of the Code
shall govern and control.

2.20 “Leave of Absence”: Authorized leave of absence, sick or disability leave,
service in the Armed Forces of the United States (provided that the absence is
caused by war or other emergency or provided that the Employee is required to
serve under the laws of conscription in time of peace) or any absence with the
advance approval of the Employer or any Related Employer; provided, however,
that the Employee retires or returns to work for the Employer or any Related
Employer within the time specified in his Leave of Absence (or, in the case of a
military absence, within the period provided by law). In granting such leaves,
the Employer and any Related Employer shall treat all Employees under similar
circumstances alike under rules uniformly and consistently applied.

2.21 “Limitation Year”: The period coinciding with the Plan Year.

2.22 “Non-Key Employee”: Any Employee who for any Plan Year is not a Key
Employee.

2.23 “Normal Retirement Date”: The date a Participant attains age 65.

2.24 “Participant”: Any Employee who participates in the Plan as provided in
Article III.

2.25 “Permanent Disability”: The inability of a Participant to perform a
substantial portion of his duties by reason of any medically determinable
physical or mental impairment which can be expected to be of long-continued and
indefinite duration. Permanent Disability shall be determined solely by the
Administrator upon medical evidence from a physician selected by the
Administrator. A determination of Permanent Disability pursuant to the
provisions of the Plan shall not be construed to be an admission of disability
by the Employer in regard to any other claim of disability brought by the
Participant against the Employer. A Participant who is receiving disability
benefits under the Social Security Act shall be presumed to be Permanently
Disabled. Effective October 15, 2003, the preceding provisions of this
Section 2.25 are deleted and the following is substituted in its place:

“Permanent Disability”: The inability of a Participant to perform a substantial
portion of his duties by reason of any medically determinable physical or mental
impairment, as evidenced by his satisfaction of the requirements to receive
Social Security disability benefits.

2.26 “Plan”: The Richardson Electronics, Ltd. Employee Stock Ownership Plan, as
amended and restated herein.

 

- 9 -



--------------------------------------------------------------------------------

2.27 “Plan Year”: The fiscal year adopted by the Employer for Federal income tax
purposes.

2.28 “Qualified Domestic Relations Order”:

(a) Except as provided in Section 2.28(b), the term “Qualified Domestic
Relations Order” shall mean any order (including a judgment, a decree or an
approval of a property settlement agreement entered by any court) which the
Administrator determines (1) is made pursuant to any state domestic relations
law (including a community property law), (2) relates to the provision of child
support, alimony payments or marital property rights of a spouse, former spouse,
child or other dependent of a Participant (an “Alternate Payee”) and (3) clearly
specifies (i) the name and last known mailing address (if any) of the
Participant and the name and mailing address of each Alternate Payee covered by
the order, (ii) the amount or percentage of the Participant’s benefits to be
paid by the Plan to each Alternate Payee, or the manner in which such amount or
percentage is to be determined, (iii) the number of payments or period to which
such order applies and (iv) the employee benefit plan to which such order
applies.

(b) An order shall in no event be considered a Qualified Domestic Relations
Order if the Administrator determines that such order (1) requires the Plan to
provide benefits to Alternate Payees, the actuarial present value of which in
the aggregate is greater than the benefits which would otherwise have been
provided to the Participant, (2) requires the Plan to pay benefits to an
Alternate Payee, which benefits are required to be paid to a different Alternate
Payee under another order previously determined to be a Qualified Domestic
Relations Order or (3) requires the Plan to provide any type or form of benefit,
or any option, not otherwise provided under the Plan, except that a Qualified
Domestic Relations Order may require the Trustee to distribute a portion of the
Participant’s Vested Account Balance prior to the time the Participant has
incurred a Termination of Employment but after the Participant has attained the
age of 50. Notwithstanding the preceding sentence, effective May 31, 1998 a
Qualified Domestic Relations Order may require the Trustee to distribute all or
a portion of the Participant’s Vested Account Balance prior to the time the
Participant has incurred a Termination of Employment and without regard to the
Participant’s age.

2.28A “Qualified Military Service”: Any service in the “uniformed services” (as
defined in Chapter 43 of Title 38, United States Code) by any individual if such
individual is entitled to reemployment rights under such chapter as to such
service.

2.29 “Related Employer”: Any trade or business (whether or not incorporated)
that is, along with the Employer, a member of a controlled group of related
entities [as defined in Sections 414(b) and (c) of the Code, as modified for
purposes of Sections 7.5 and 7.6 by Section 415(h) of the Code] or a member of
an affiliated service group [as defined in Section 414(m) of the Code]. Anything
to the contrary notwithstanding, a mere change in the identity, form or
organization of a Related Employer shall not affect its status under the Plan or
the Trust in any manner and, if the corporate name of a Related Employer is
hereafter changed, all references herein to such Related Employer shall be
deemed to refer to such Related Employer as it is then known.

2.30 “Richardson”: Richardson Electronics, Ltd., a Delaware corporation.

 

- 10 -



--------------------------------------------------------------------------------

2.31 “Spouse”: The person who is married to the Participant at the time relevant
to such determination except to the extent that a Qualified Domestic Relations
Order provides that a former spouse is to be treated as the Participant’s
Spouse; provided, however, that, solely for purposes of Section 9.3(c), the
person to whom a Participant is married at the time of his death shall be
considered his Spouse only if they had been married at least one year prior to
his death.

2.32 “Stock”: Capital stock issued by the Employer [or by a corporation which is
a member of the same “controlled group” (as defined in Section 409(1)(4) of the
Code) of the Employer] and which is either:

 

  (a) Common stock which is readily tradable on an established securities
market; or

 

  (b) If no such corporation has common stock outstanding which is readily
tradable on an established securities market, common stock which has a
combination of voting power and dividend rights equal to or in excess of that
class of common stock of any such corporation which has the greatest voting
power and that class of common stock of any such corporation which has the
greatest dividend rights; or

 

  (c) Preferred stock which is noncallable and which is convertible at any time
into common stock described in either Sections 2.32(a) or (b) at a conversion
price which is reasonable (at the time such stock is acquired by the Trust). To
the extent provided in regulations issued under Section 409(l)(3) of the Code,
preferred stock shall be treated as noncallable if after the call there will be
a reasonable opportunity for such a conversion.

2.33 “Termination of Employment”: An Employee shall be deemed to have incurred a
“Termination of Employment” as a result of:

 

  (a) A retirement, a resignation or a dismissal for any reason;

 

  (b) A failure to return to work promptly upon the request of the Employer or
Related Employer at the end of a layoff; or

 

  (c) A failure to retire or return to work at the end of a Leave of Absence.

A transfer of employment between the Employer and any Related Employer, or
between Related Employers, or a transfer from a job category eligible to
participate in the Plan to one not so eligible or vice versa, shall not be
considered to be a Termination of Employment.

2.34 “Top-Heavy Determination Date”: For any Plan Year, the Anniversary Date of
the immediately preceding Plan Year.

 

- 11 -



--------------------------------------------------------------------------------

2.35 “Top-Heavy Year”:

(a) Except as otherwise provided in Section 2.35(b) below, the term “Top-Heavy
Year” shall be any Plan Year if, as of the Top-Heavy Determination Date for such
Plan Year, the aggregate Account Balances of all Key Employees under the Plan
exceed 60% of the aggregate Account Balances of all Participants under the Plan.

(b) Notwithstanding Section 2.35(a), if during any Plan Year (1) at least one
Participant is a Key Employee, (2) as of the Top-Heavy Determination Date for
such Plan Year the Employer or any Related Employer has adopted any other
employee plan qualified under Section 401(a) of the Code and (3) either (i) a
Key Employee participates in such other plan or (ii) the Plan or such other plan
has satisfied the requirements of Section 401(a)(4) or Section 410 of the Code
only by treating the Plan and such other plan as a single plan, then such Plan
Year shall be considered a Top-Heavy Year if and only if the Account Balances of
all Key Employees under the Plan and the aggregate balances in the accounts of
all Key Employees under all such other plans exceed 60% of the aggregate
balances in the accounts of all Participants under the Plan and all such other
plans.

(c) Notwithstanding Sections 2.35(a) and (b), if as of any Top-Heavy
Determination Date the Employer or any Related Employer has adopted any other
employee plan qualified under Section 401(a) of the Code which is not a plan
described in Section 2.35(b), but which plan may be considered as a single plan
with the Plan and all plans described in Section 2.35(b) without causing any of
such plans to violate the requirements of either Section 401(a)(4) or
Section 410 of the Code, the Plan Year shall not be considered a Top-Heavy Year
if the Account Balances of all Key Employees under the Plan and the aggregate
balances in the accounts of all Key Employees under all plans described in
Section 2.32(b) and all plans described in this Section 2.35(c) do not exceed
60% of the aggregate balances in the accounts of all Participants under all such
plans.

(d) If any of the plans described in either Sections 2.35(b) or (c) are defined
benefit plans, then the tests set forth in said sections shall be applied by
using the present value of all benefits accrued under such plans (as determined
by the Administrator, using actuarial assumptions which are uniform for all such
plans and are reasonable in the aggregate) in lieu of the account balances in
such plans. The accrued benefits of the Non-Key Employees under such plans shall
be determined in accordance with Section 416(g)(4)(F) of the Code. If any of
such plans have a “determination date” [as defined in Section 416(g)(4)(C) of
the Code] for purposes of determining top-heavy status which is different from
the Top-Heavy Determination Date, the account balances (or the present value of
the accrued benefits, in the case of a defined benefit plan) in such plan shall
be determined as of the determination date for such plan which occurs in the
same Plan Year as the Top-Heavy Determination Date.

(e) For purposes of this Section 2.35, account balances shall include (1) all
contributions which the Employer or any Related Employer has paid or is legally
obligated to pay to any employee plan as of the Top-Heavy Determination Date
(including contributions made thereafter if they are allocated as of the
Top-Heavy Determination Date) and all forfeitures allocated as of the Top-Heavy
Determination Date and (2) all distributions made to a Participant or his
Beneficiary during the one-year period ending on the Determination Date. If any
plan that was terminated within the Key Employee Test Period would, if it had
not been terminated,

 

- 12 -



--------------------------------------------------------------------------------

be a plan described in Section 2.35(b), distributions made under such plan shall
also be taken into account. In the case of any distribution made for a reason
other than severance from employment, death or disability, the second preceding
sentence shall be applied by substituting “five-year period” for “one-year
period.” For purposes of this Section 2.32, account balances shall also include
amounts which are attributable to contributions made by the Participants (other
than deductible voluntary contributions under Section 219 of the Code) but shall
not include any rollover [as defined in Section 402(a) (5) of the Code] or a
direct transfer from the trust of any employee plan qualified under
Section 401(a) of the Code if such plan is not maintained by the Employer or any
Related Employer and such rollover or transfer is made at the request of the
Participant after December 31, 1983.

(f) Anything to the contrary notwithstanding, if an Employee has not performed
any services for the Employer or any Related Employer at any time during the
one-year period ending on the Determination Date, his account balance (in the
case of a defined contribution plan) or his accrued benefit (in the case of a
defined benefit plan) shall not be taken into account.

(g) The purpose of this Section 2.35 is to conform to the definition of
“top-heavy plan” set forth in Section 416(g) of the Code, which is incorporated
herein by reference, and to the extent that this Section 2.35 shall be
inconsistent with Section 416(g) of the Code, either by causing any Plan Year
during which the Plan would be classified as a “top-heavy plan” not to be a
Top-Heavy Year or by causing any Plan Year during which it would not be
classified as a “top-heavy plan” to be a Top-Heavy Year, the provisions of
Section 416(g) of the Code shall govern and control.

2.36 “Trust”: The trust forming a part of the Plan and known as the Richardson
Electronics, Ltd. Employees Stock Ownership Trust.

2.37 “Trust Agreement”: The agreement dated February 23, 1990 by and between
Richardson and Marine Midland Bank, N.A. (known as HSBC Bank USA, effective
March 29, 1999).

2.38 “Trustee” or “Trustees”: The person or persons who shall from time to time
be acting as the Trustee under the Trust Agreement and their duly appointed
successors.

2.39 “Valuation Date”: The Anniversary Date and each other date during the Plan
Year specified by the Administrator [in a manner which does not discriminate in
favor of Participants who are “highly compensated employees,” as defined in
Section 414(q) of the Code] as to which Accounts are adjusted pursuant to
Article VII.

2.40 “Vested Account Balance”: At any date, the portion of a Participant’s
Account Balance which would be nonforfeitable if the Participant incurred a
Termination of Employment on such date, as determined under Article VIII.

2.41 “Year of Service”: Any Computation Period during which an Employee has
completed at least 1,000 Hours of Service. For purposes of Article III, as soon
as an Employee completes at least 1,000 Hours of Service during the initial
Computation Period specified in Section 2.12, he shall be credited with a Year
of Service even if fewer than 12 consecutive calendar months have passed.

 

- 13 -



--------------------------------------------------------------------------------

If such Employee fails to complete at least 1,000 Hours of Service during the
initial 12-month Computation Period specified in Section 2.12, the second
12-month Computation Period shall consist of the Plan Year which includes the
first anniversary of his employment or re-employment commencement date, and the
succeeding 12-month Computation Periods shall also be based on the Plan Year.

 

- 14 -



--------------------------------------------------------------------------------

ARTICLE III

PARTICIPATION

3.1 Eligibility to Participate

(a) Each Employee shall be eligible to participate in the Plan, provided that he
(1) has completed at least one Year of Service; (2) is not a member of a
collective bargaining unit in which retirement benefits were the subject of good
faith bargaining between the Employer or any Related Employer and one or more
employee representatives; (3) is not a nonresident alien described in Code
Section 410(b)(3)(C); and (4) is not a United States citizen employed by the
Employer in a nation other than the United States (the “Foreign Country”) who
would be subject to tax under the laws of such Foreign Country upon receiving an
allocation to his Account pursuant to Section 6.1.

(b) Each Employee who participated in the Plan in accordance with its terms
prior to the Effective Date shall continue as a Participant. Each other Employee
who satisfies the eligibility requirements of Section 3.1(a) shall become a
Participant on the later of the Effective Date or the Entry Date coincident with
or immediately following the date on which he satisfies such eligibility
requirements, provided that he is still employed by the Employer on such date.

3.2 Duration of Participation; Re-Employment

(a) Subject to the provisions of Sections 3.2(b) and (c), an Employee shall
cease to be a Participant for purposes of Section 6.1 upon ceasing to be
employed by the Employer, but shall remain a Participant for all other purposes
hereunder until such time as his Vested Account Balance is paid to him (or his
Beneficiaries) in full in accordance with Article IX, at which time his
participation in the Plan shall cease.

(b) Each Participant who incurs a Termination of Employment and is re-employed
after incurring a Break in Service shall again become a Participant as of his
re-employment date for all purposes under the Plan except Sections 4.1(a) and
7.4, and shall again become a Participant for purposes of Sections 4.1(a) and
7.4 on the Entry Date coincident with or immediately following the date on which
he completes one Year of Service following such re-employment; provided,
however, that if either (1) such Participant had a vested right to any portion
of his Account Balance when he incurred his Termination of Employment, (2) the
number of Computation Periods in such Break in Service is fewer than the number
of Years of Service completed by the Participant prior to such Break in Service
or (3) the number of Computation Periods such Break in Service is fewer than 5,
then his participation for all purposes under the Plan shall be retroactive to
his date of re-employment.

(c) Each Employee or each Participant who incurs a Termination of Employment and
is re-employed prior to incurring a Break in Service shall be treated, for
purposes of eligibility to participate in the Plan, as though he never incurred
a Termination of Employment.

 

- 15 -



--------------------------------------------------------------------------------

(d) An Employee’s participation in the Plan shall not be affected by the fact
that he continues to be employed after his Normal Retirement Date.

(e) Sections 3.2(a) through 3.2(d) are deleted and the following sections are
substituted in their place effective June 2, 2002, as to Plan Years beginning on
or after that date:

(a) An Employee shall cease to be a Participant for purposes of Section 6.1 upon
ceasing to be employed by the Employer, but shall remain a Participant for all
other purposes hereunder until such time as his Vested Account Balance is paid
to him (or his Beneficiaries) in full in accordance with Article IX, at which
time his participation in the Plan shall cease.

(b) Each Participant who incurs a Termination of Employment and is re-employed
after incurring a Break in Service shall again become a Participant as of the
day he first completes an Hour of Service following his re-employment.

(c) An Employee’s participation in the Plan shall not be affected by the fact
that he continues to be employed after his Normal Retirement Date.

 

- 16 -



--------------------------------------------------------------------------------

ARTICLE IV

CONTRIBUTIONS BY EMPLOYER

4.1 Amount

(a) The Board of Directors of the Administrator shall determine the aggregate
amount to be contributed by all Employers for each Plan Year. Subject to
Section 4.1(d), each Employer hereby agrees to contribute to the Trust for a
Plan Year its share of the aggregate amount, in the proportion that the total
Compensation paid or accrued by such Employer to all Participants for such Plan
Year bears to the total Compensation paid or accrued to all Participants by all
Employers for such Plan Year; provided, however, that he contribution made by
any Employer for any Plan Year shall not exceed the maximum amount deductible by
such Employer for that Plan Year under the provisions of Section 404 of the
Code.

(b) If any Employer is unable to make its full contribution for any Plan Year,
the remaining Employers may (but shall not be obligated to) make all or a
portion of such Employer’s contribution on its behalf, subject to the foregoing
limitations.

(c) The Employer’s contribution shall be in the form of cash or stock at its
fair market value, or a combination thereof; provided that at all times at least
51% of the total balance in all Employer Contribution Accounts and the Suspense
Account (excluding amounts held to make current debt payments and dividends held
pending distribution pursuant to Section 9.6) shall be in the form of Stock or
other stock of the Employer.

(d) The Employer shall be required to contribute [in the same proportion as
provided in Section 4.1(a)] the amount of any previously forfeited amounts which
are require to be restored to any re-employed Participant’s Employer
Contribution Account during such Plan Year pursuant to Section 8.5(b), reduced
by any forfeitures for such Plan Year and by any excess Employer contributions
and any excess forfeitures allocated pursuant to Sections 7.5(c), (d) and (e).

(e) The determination of the Administrator as to the amount to be contributed by
each Employer hereunder shall in all respects be final, binding and conclusive
upon all persons or parties claiming any rights either under the Plan or the
Trust.

4.2 Time for Payment

All contributions by the Employer shall be delivered to the Trustee not later
than the date fixed by law for the filing of the Employer’s Federal income tax
return for the Plan Year which includes the Anniversary Date as of which such
contribution is to be allocated (including any extensions of time granted by the
Internal Revenue Service for the filing of such return).

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE V

CONTRIBUTIONS BY PARTICIPANTS

5.1 Contributions by Participants

Participants shall not be required or permitted to make any contributions to the
Plan.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE VI

ALLOCATION OF EMPLOYER CONTRIBUTIONS

6.1 Manner of Allocation

(a) All contributions made by any Employer under Section 4.1(a) for a Plan Year
shall be allocated among the Employer Contribution Accounts of the eligible
Participants [as defined in Section 6.1 (b)] in the proportion that the
Compensation paid or accrued to each Participant during such Plan Year bears to
the total Compensation paid or accrued to all such Participants during such Plan
Year.

(b) The Participants who shall be eligible to receive an allocation under this
Section 6.1 with respect to a Plan Year shall be limited to: (1) Participants
who are Employees on the last work day of such Plan Year (including Participants
who incurred a Termination of Employment on such date) and who are credited with
a Year of Service for such Plan Year, (2) Participants who retired on or after
their Normal Retirement Date during such Plan Year, and (3) Participants who
terminated employment during such Plan Year due to death, Permanent Disability
or involuntary Termination of Employment (other than Termination of Employment
for cause). Effective for Plan Years beginning on or after June 2, 2002, the
preceding sentence shall read as follows: “The Participants who shall be
eligible to receive an allocation under this Section 6.1 with respect to a Plan
Year shall be limited to Participants who are Employees on the last work day of
such Plan Year (including Participants who incurred a Termination of Employment
on such date) and who are credited with a Year of Service for such Plan Year.”

(c) Anything to the contrary notwithstanding, the allocation of the Employer’s
contributions shall subject to the limitations set forth in Sections 7.5 and
7.6, and, in any Top-Heavy Year, the limitations of Section 6.2.

(d) Contributions required by Section 4.1(d) shall be restored to the Employer
Contribution Account of the re-employed Participant.

(e) For purposes of Sections 6.1(a) and 7.4, there shall be included in the
Compensation of a Participant who commenced participation in the Plan during a
Plan Year the portion of his Compensation paid or accrued prior to the Entry
Date on which he became a Participant.

(f) Section 6.1(b) is deleted and the following is substituted in its place
effective June 2, 2002, as to Plan Years beginning on or after that date:

(b) The Participants who shall be eligible to receive an allocation under this
Section 6.1 with respect to a Plan Year shall be limited to Participants who are
Employees on the last work day of such Plan Year (including Participants who
incurred a Termination of Employment on such date) and who are credited with at
least 1,000 Hours of Service for such Plan Year.

 

- 19 -



--------------------------------------------------------------------------------

6.2 Allocations in Top-Heavy Years

(a) Notwithstanding any herein to the contrary, for any Plan Year which is a
Top-Heavy Year, the aggregate allocation of the Employer’s contribution to the
Employer Contribution Account of each Non-Key Employee who is a Participant
(including those who are employed by the Employer on the last work day of such
Plan Year but who are not credited with a Year of Service for such Plan Year)
shall not be less than 3% of such Non-Key Employee’s Compensation for such Plan
Year.

(b) If, in any Top-Heavy Year, the Key Employee Percentage (as hereinafter
defined) for each Key Employee who is a Participant is less than 3%, the highest
Key Employee Percentage shall be substituted for 3% in Section 6.2(a) unless a
defined benefit plan [as defined in Section 414(j) of the Code] which is
described in Section 2.35(d) must be combined with the Plan in order to satisfy
the requirements of Section 401(a) or Section 410 of the Code. For purposes of
this Section 6.2, the “Key Employee Percentage” for each Key Employee shall be
the aggregate amount of the Employer’s contribution allocated to such Key
Employee’s Employer Contribution Account for such Plan Year (taking into account
adjustments pursuant to this Section 6.2) as a percentage of such Key Employee’s
Compensation.

(c) In the event that the allocation of the Employer’s contribution to any
Non-Key Employee under Section 6.1 in a Top-Heavy Year would otherwise violate
the provisions of this Section 6.2, the aggregate amount allocated to the
Employer Contribution Accounts of the Key Employees shall be reallocated (in
proportion to the amount otherwise allocated to each Key Employee) to the
Company Contribution Accounts of the Non-Key Employees (in proportion to the
difference between the amount otherwise allocated to each Non-Key Employee and
the amount required to be allocated under this Section 6.2) until the
requirements of this Section 6.2 are satisfied.

(d) In the event that a Non-Key Employee is a participant in any other defined
contribution plan [as defined in Section 414(i) of the Code] maintained by the
Employer or any Related Employer, the amount required to be allocated to such
Non-Key Employee under this Section 6.2 shall be reduced by the aggregate amount
allocated to the Non-Key Employee’s accounts under all such other plans.

(e) In the event that a Non-Key Employee is a participant in any defined benefit
plan [as defined in Section 414(j) of the Code] maintained by the Employer or
any Related Employer which is a “top-heavy plan” [as defined in Section 416(g)
of the Code], then, if the accrued benefit of such plan satisfies the
requirements of Section 416(c)(1) of the Code [taking into account the
modifications required by Section 416(h)(2)(A)(ii) of the Code if Section 6.2(e)
applies], then Section 6.2(a) shall not apply to such Non-Key Employee. If such
accrued benefit does not satisfy such requirements, then “5%” shall be
substituted for “3%” in Section 6.2(a) with respect to such Non-Key Employee,
and Section 6.2(b) shall not apply to such Non-Key Employee.

(f) If Section 7.6(c) applies for any Plan Year, then “4%” shall be substituted
for “3%” in Section 6.2(a), and “7.5%” shall be substituted for “5%” in
Section 6.2(e).

 

- 20 -



--------------------------------------------------------------------------------

(g) For purposes of this Section 6.2, contributions by the Employer shall
include forfeiture allocations.

6.3 Administrator to Notify Trustee

As soon as practicable after the close of each Plan Year, the Administrator
shall furnish the Trustee with a statement showing the Compensation paid to each
Participant for such Plan Year.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE VII

ACCOUNTS OF PARTICIPANTS

7.1 Separate Accounts

The Administrator shall create and maintain adequate records to disclose the
interest in the Trust of each Participant (or Beneficiary of a deceased
Participant). For accounting purposes, a separate Account shall be maintained
for each Participant, reflecting his proportionate share of all contributions,
forfeitures, net increases or decreases in the value of the Trust assets and
distributions to the Participant (or his Beneficiary). Credits and charges shall
be made to such Accounts in the manner described herein. The maintenance of such
separate Accounts shall not require the segregation of any assets from any other
assets held in the Trust.

7.2 Adjustments to Accounts

 

  (a) As of each Valuation Date, the Administrator shall:

 

  (1) First, charge to the proper Accounts all payments or distributions made
from the Accounts since the immediately preceding Valuation Date.

 

  (2) Second, adjust the Account Balances upward or downward, on a proportional
basis, according to the net gain or loss of the Trust assets from investments
(as reflected by interest payments, dividends, realized and unrealized gains and
losses on securities and other investment transactions) and from the payment of
expenses, so that the aggregate Account Balances equal the fair market value, as
determined by the Trustee, of the Trust assets on such Valuation Date. For
purposes of this Section 7.2(a)(2), Account Balances shall not include (i) any
Account which has been segregated for the payment of installments pursuant to
Section 9.4(b) or (ii) any asset of an Account the gain or loss from which is,
pursuant to Article XIV, allocated to a specific Participant’s Account. All gain
or loss (whether realized or unrealized) attributable to an Account described in
the preceding sentence shall be allocated directly to such Account, and the fair
market value of the balance in all such Accounts, after such allocation (or, in
the case of an asset allocated to a specific Participant’s Account, the fair
market value of such asset) shall be subtracted from the fair market value of
the Trust’s assets (and, if applicable, from the Account Balance to which such
asset is allocated), prior to the adjustment set forth herein.

 

  (3) Third, if such Valuation Date is an Anniversary Date, allocate and credit
the balances, if any, in the Excess Contribution Account and the Excess
Forfeiture Account in accordance with Sections 7.5(d) and (e).

 

- 22 -



--------------------------------------------------------------------------------

  (4) Fourth, if such Valuation Date is an Anniversary Date, allocate and credit
the Employer contributions and Stock released from the Suspense Account in
accordance with Section 7.3 and forfeitures, if any, in accordance with
Section 7.4, in either case except to the extent modified by Sections 7.5, 7.6
and 7.7.

 

  (b) Every adjustment made pursuant to this Section 7.2 shall be considered as
having been made as of the Anniversary Date of the applicable Plan Year
regardless of the dates of actual entries or receipt by the Trustee of the
contribution made by the Employer for such Plan Year; provided, however, that
Employer contributions pursuant to Section 4.1(a) for the Plan Years ending in
1988 through 1992, inclusive, as well as the Employer contribution made in 1992
for the Plan Year ended May 29, 1993, shall be considered as having been made as
of the first day of the applicable Plan Year regardless of the dates of actual
entries or receipt by the Trustee of such contributions.

 

  (c) The determination as to the value of the assets of the Trust and the
charges or credits to the Accounts of the Participants shall be conclusive and
binding on all persons.

7.3 Crediting of Employer Contributions

Each Participant’s Employer Contribution Account shall be credited with that
portion of the Employer’s contribution for the current Year and Stock released
from the Suspense Account for the current year to which such Participant is
entitled, as provided in Section 6.1.

7.4 Crediting of Forfeitures

(a) Forfeitures, if any, occurring during the Plan Year pursuant to
Section 18.3(d) and allocated from the Forfeiture Suspense Accounts shall be
allocated among the Employer Contribution Accounts of all Participants eligible
to receive an allocation of the Employer’s contribution under Section 6.1(a) in
the proportion that the Compensation paid or accrued to each such Participant
during such Plan Year bears to the Compensation paid or accrued to all such
Participants during such Plan Year. Forfeitures to be allocated with respect to
the Plan Year ending June 1, 2002 shall include the amounts treated as
forfeitures pursuant to Section 18.3(g). This Section 7.4(b) shall not apply to
Plan Years beginning on or after June 2, 2002.

(b) Forfeitures occurring in Plan Years beginning on or after June 2, 2002 shall
be used to pay the expenses of administering the Plan (including reimbursing the
Employer for such expenses paid by it) and to restore the Accounts of
Participants in accordance with Section 18.3(i). Any forfeitures arising during
such a Plan Year but not utilized pursuant to the preceding sentence shall be
allocated among the Employer Contribution Accounts of all Participants eligible
to receive an allocation of the Employer’s contribution under Section 6.1(a) in
the proportion that the Compensation paid or accrued to each such Participant
during such Plan Year bears to the Compensation paid or accrued to all such
Participants during such Plan Year.

 

- 23 -



--------------------------------------------------------------------------------

7.5 Limitation on Allocations

(a) Notwithstanding any other provisions of the Plan, the Annual Additions with
respect to a Participant for any Limitation Year shall not exceed the lesser of
(1) $40,000, or such higher amount as may be permitted at the relevant time
under applicable law, or (2) 100% of the Compensation paid to the Participant by
the Employer (or any Related Employers) during such year. The limitations in the
preceding sentence shall not apply to amounts credited to a Participant’s
Employer Contribution Account pursuant to Section 8.5(b). An amount credited to
a Participant’s Account in order to correct an error made in a previous
Limitation Year shall be treated for purposes of this Section 7.5(a) as having
been credited to such Account in the Limitation Year to which the error relates.

(b) If the allocation of the Employer’s contribution to a Participant’s Employer
Contribution Account in a particular Limitation Year would cause the limitations
of Section 7.5(a) to be exceeded with respect to such Participant, the excess
contribution shall, subject to the limitations of Section 7.5(a), be reallocated
among the Employer Contribution Accounts of all other Participants eligible to
share in the Employer’s contribution for the Plan Year ending in or coinciding
with such Limitation Year, in proportion to their Compensation for such Plan
Year. If, following such reallocation, there remains an excess portion of the
Employer’s contribution which cannot be allocated to the Employer Contribution
Account of any eligible Participant without exceeding the limitations of
Section 7.6(a), such excess portion shall be placed in a suspense account,
designated the “Excess Contribution Account.”

(c) If, following the allocation of the Employer’s contribution for a particular
Plan Year [including all reallocations required pursuant to Section 7.5(b)], the
allocation of forfeitures to a Participant’s Employer Contribution Account would
cause the limitations of Section 7.5(a) to be exceeded with respect to such
Participant, the excess forfeiture shall, subject to the limitations of
Section 7.5(a), be reallocated among the Employer Contribution Accounts of all
other Participants eligible to share in forfeitures for such Plan Year, in
accordance with Section 7.4. If, following such reallocation, there remains an
excess portion of the forfeitures which cannot be allocated to the Employer
Contribution Account of any eligible Participant without exceeding the
limitations of Section 7.5(a), such excess portion shall be placed in a suspense
account, designated the “Excess Forfeiture Account.”

(d) As of the Anniversary Date for a Plan Year, the balance in the Excess
Contribution Account shall first be applied to reduce the Employer’s
contribution under Section 4.1(b). The balance, if any, remaining in the Excess
Contribution Account shall be included in the Employer’s contribution for such
Plan Year for purposes of Section 6.1. Section 7.5(b) shall apply to any amount
which cannot be allocated pursuant to the preceding sentences.

(e) As of the Anniversary Date for a Plan Year, the balance in the Excess
Forfeiture Account shall first be applied to reduce the Employer’s contribution
under Section 4.1(b) after the application of Section 7.5(d). Any remaining
balance in such Excess Forfeiture Account shall be allocated as a forfeiture
under Section 7.4. Section 7.5(c) shall apply to any amount which cannot be
allocated pursuant to the preceding sentences.

 

- 24 -



--------------------------------------------------------------------------------

(f) For purposes of Section 7.5(a)(2) and Section 7.6, “Compensation” shall have
the meaning set forth in Section 2.11; provided, however, that notwithstanding
any provision of Section 2.11, for purposes of Section 7.5(a)(2) Compensation
shall not include: any contributions made by the Employer or any Related
Employer to this Plan or any other plan qualified under Section 401(a) of the
Code to the extent excludable from the Employee’s income, or any distributions
from this Plan or any such qualified plan; contributions made to any simplified
employee pension plan described in Section 408(k) of the Code, to the extent
deductible by the Employee; amounts included in the Employee’s income under
Section 83 of the Code [other than by reason of an election under
Section 83(b)]; amounts realized from the sale, exchange or other disposition of
stock acquired upon exercise of a qualified stock option; or other amounts which
receive special tax benefits under the Code, such as contributions to a health
or accident plan which are excludable from the Employee’s income or
contributions towards the purchase of an annuity contract described in
Section 403(b) of the Code (whether or not excludable from the Employee’s
income). Notwithstanding the foregoing, Compensation shall include any amounts
deferred under a nonqualified, unfunded plan of deferred compensation in the
Plan Year received by the Employee. If so elected by the Administrator pursuant
to Treasury Regulations 1.415-2(d)(5), items of compensation shall be included
in Compensation for purposes of this Section 7.5 and Section 7.6 in the
Limitation Year in which they are accrued by the Employer or a Related Employer
rather than the Limitation Year in which they are received by or made available
to the Participant, provided that the making or revocation of such an election
shall not have the effect of causing any such item to be included in
Compensation for more than one Limitation Year. The preceding sentence shall not
apply to Limitation Years beginning after December 31, 2007.

(g) The Administrator of this Plan shall co-ordinate the application of this
Section 7.5 with the application of the corresponding provisions of the
instrument establishing Richardson Electronics, Ltd. Employees Profit-Sharing
Plan (the “Profit-Sharing Plan”) by the administrator of Profit-Sharing Plan in
circumstances where the limitations under Section 7.5(a) and the corresponding
provisions of the instrument establishing the Profit-Sharing Plan would be
exceeded, so as to determine under which of the 2 plans (or both plans, if such
administrators so determine) the adjustments required by Sections 7.5(b) and
(c) and the corresponding provisions of the instrument establishing the
Profit-Sharing Plan shall be made.

7.6 [Reserved]

7.7 Correction of Error

In the event of an error in the adjustment of a Participant’s Account, the
Administrator, in its sole discretion, may correct such error either by
crediting or charging the adjustment required to make such correction to or
against the income and expenses of the Trust for the Plan Year in which the
correction is made or the Employer may make an additional contribution to permit
the correction of the error. Except as provided in this Section 7.7, the
Accounts of other Participants shall not be readjusted on account of such error.

 

- 25 -



--------------------------------------------------------------------------------

7.8 Transfer Accounts

(a) The Plan shall accept from the Trustees of the Richardson Electronics, Ltd.,
Employees Profit-Sharing Trust (the “Profit-Sharing Trust”) all of the Stock
held by the Profit-Sharing Trust (the “Transfer Stock”) as of the Transfer Date.
For purposes of this Section 7.8, the term “Transfer Date” shall mean a date
selected by Richardson, as Administrator of both this Plan and of the Richardson
Electronics, Ltd. Profit-Sharing Plan (the “Profit-Sharing Plan”), in its sole
and absolute discretion; provided, however, in no event shall the Transfer Date
be any earlier than 30 days after the date on which the notice required by Code
Section 6058(b) has been filed with the Internal Revenue Service nor any later
than December 31, 1989.

(b) The Transfer Stock shall be credited among the Transfer Accounts created and
maintained under this Plan for the purpose of recording each Participant’s
share, if any, of such Transfer Stock. The Transfer Account of each Employee who
participated in the Profit-Sharing Plan on the Transfer Date shall initially be
credited with that number of shares of Transfer Stock which is identical to the
number of shares of Transfer Stock credited to his account in the Profit-Sharing
Plan as of the Transfer Date. Separate sub-accounts shall be established with
respect to those shares of Transfer Stock acquired with Employer contributions
to the Profit-Sharing Trust and those shares of Transfer Stock acquired with
Participants’ after-tax contributions to said trust. Thereafter, each such
sub-account shall be credited with all dividends on the Transfer Stock allocated
to such sub-account and all net increases or decreases in the value of such
Transfer Stock and shall be debited with all distributions to the Participant
(or his Beneficiary) on whose behalf such sub-account was established. A
Participant shall always be 100% vested in that sub-account of his Transfer
Account which is attributable to Transfer Stock acquired with his after-tax
contributions to the Profit-Sharing Trust.

 

- 26 -



--------------------------------------------------------------------------------

ARTICLE VIII

VESTING OF INTEREST IN TRUST

8.1 Normal Retirement

The Vested Account Balance of a Participant who attains his Normal Retirement
Date while an Employee shall be 100% of his Account Balance.

8.2 Disability Retirement

The Vested Account Balance of a Participant who retires prior to his Normal
Retirement Date because of a Permanent Disability shall be 100% of his Account
Balance.

8.3 Death

The Vested Account Balance of a Participant who dies prior to incurring a
Termination of Employment shall be 100% of his Account Balance.

8.4 Other Termination of Employment

Except when Sections 8.1, 8.2 or 8.3 apply, a Participant’s Vested Account
Balance shall be the sum of:

 

  (a) 100% of his Pre-Break Account Balance; plus

 

  (b) 100% of the balance in the sub-account of his Transfer Account which is
described in the last sentence of Section 7.8(b); plus

 

  (c) A percentage of his Employer Contribution Account Balance, and that
portion of his Transfer Account Balance other than the sub-account balance
referred to in the last sentence of Section 7.8(b), based upon the number of
completed Years of Service according to the following schedule:

 

Completed Years of Service

   Vested Percentage  

Less than 2 years

   0 %

2 years but less than 3 years

   20 %

3 years but less than 4 years

   40 %

4 years but less than 5 years

   60 %

5 years but less than 6 years

   80 %

6 years or more

   100 %

 

- 27 -



--------------------------------------------------------------------------------

8.5 Treatment of Forfeited Amounts; Reinstatement

(a) The excess of a Participant’s Account Balance over his Vested Account
Balance shall be forfeited as of the date of the Participant’s Termination of
Employment. The forfeited amount shall be allocated as provided in Section 7.4
as of the Anniversary Date coincident with or immediately following the date the
Participant incurs such a Termination of Employment (or, if later, the date the
Participant fails to return to work following a layoff or a Leave of Absence as
provided in Section 2.20).

(b) If a Participant returns to the employment of the Employer or any Related
Employer before incurring a Break in Service consisting of at least 5 Years, any
amount forfeited upon such Participant’s Termination of Employment shall be
reinstated by using forfeitures in accordance with Section 7.4 and thereafter,
to the extent necessary, by an additional Employer contribution allocated to the
Participant’s Employer Contribution Account.

8.6 Computation of Years of Service

All Years of Service with the Employer or any Related Employer (including the
Plan Year in which a Termination of Employment occurs, if the Participant
completes 1,000 Hours of Service in such Plan Year) shall be taken into account
in computing Years of Service for purposes of this Article VIII, except that:

 

  (a) If an Employee incurs a Break in Service, Years of Service before such
Break in Service shall be disregarded until he has completed one Year of Service
after his re-employment by the Employer or any Related Employer.

 

  (b) If a Participant who does not have a nonforfeitable right to any portion
of his Employer Contribution Account Balance incurs a Break in Service
consisting of at least 5 Computation Periods, Years of Service before such Break
in Service shall be disregarded if the number of Computation Periods in such
Break in Service equals or exceeds the aggregate number of Years of Service
completed prior to such Break in Service.

 

  (c) In any Plan Year during which a Participant completes more than 500 Hours
of Service but less than 1,000 Hours of Service, the Participant shall not
receive credit for a Year of Service for such Plan Year, but shall continue to
be a Participant, shall be credited with earnings of the Trust and shall remain
in his present position on the vesting schedule in Section 8.4 without
advancement.

 

- 28 -



--------------------------------------------------------------------------------

8.7 Vesting on Termination of Trust or Termination of Employer’s Agreement to
Contribute

The Vested Account Balance of each Participant shall be 100% of such
Participant’s Account Balance in the event that (a) the Plan is terminated or
partially terminated, (b) the Employer shall permanently discontinue
contributions to the Trust or (c) the Employer’s agreement to make contributions
to the Trust shall be permanently or partially terminated, whether by withdrawal
from the Plan, by amendment to the Plan or by bankruptcy, liquidation or
discontinuance of the business of such Employer, or by merger, consolidation or
reorganization of such Employer without the adoption of this Plan within 180
thereafter by such merged, consolidated or reorganized corporation, or by
operation of law or otherwise. If the Plan is partially terminated, the
provisions of this Section 8.7 shall apply only to Participants affected by the
partial termination.

8.8 Vesting Following Plan Amendment

In the event that any amendment is adopted to the Plan which affects, directly
or indirectly, the computation of the Participants’ Vested Account Balances:

 

  (a) The Vested Account Balance of each Participant shall not, as a result of
such amendment, be less than it would have been had the Participant incurred a
Termination of Employment on the day immediately preceding the day such
amendment was adopted; and

 

  (b) The Vested Account Balance of a Participant who, on the day the amendment
is adopted, had completed at least 3 Years of Service shall thereafter be equal
to the greater of the amount determined under the Plan as so amended or the
amount determined under the Plan without regard to such amendment.

8.9 Vesting Following Partial Distributions

(a) If a Participant receives a distribution of all or a portion of his Employer
Contribution Account Balance at a time when it is possible for him to increase
the vested percentage of his Employer Contribution Account (including a
Participant who received a distribution upon incurring a Termination of
Employment, who returns to the employment of the Employer or any Related
Employer before incurring a Break in Service consisting of at least 5)
Computation Periods, then such Participant’s Vested Account Balance at any time
after he is re-employed shall be determined by (1) increasing the Participant’s
Employer Contribution Account Balance at such time by the Adjusted Distribution
(as hereafter defined), (2) then multiplying the Employer Contribution Account
Balance (as so increased) by the relevant vesting percentage under Section 8.4,
and (3) then subtracting the Adjusted Distribution from the product obtained.
For purposes of this Section 8.9(a), the “Adjusted Distribution” shall be equal
to the amount of the distribution multiplied by a fraction, the numerator of
which is the Participant’s Account Balance at the time the formula is applied
and the denominator of which is the Account Balance immediately following the
distribution (without regard to forfeitures).

 

- 29 -



--------------------------------------------------------------------------------

(b) If a Participant returns to the employment of the Employer or any Related
Employer after incurring a Break in Service consisting of at least 5 Computation
Periods, and such Participant did not receive payment of the full amount of his
Vested Account Balance, his Vested Account Balance remaining unpaid shall be
placed in a separate Pre-Break Account for the Participant. The Pre-Break
Account shall be treated in the same manner as the Employer Contribution Account
of the Participant, except that it shall not be credited with the Employer’s
contributions and the Participant shall be 100% vested in such Pre-Break
Account.

 

- 30 -



--------------------------------------------------------------------------------

ARTICLE IX

PAYMENT OF VESTED ACCOUNT BALANCES

9.1 Benefit Commencement Date

(a) Subject to the remaining provisions of this Section 9.1, the Benefit
Commencement Date for each Participant shall be as soon as practicable after the
Participant has incurred both a Termination of Employment and a Break in Service
consisting of at least 5 years.

(b) Unless the Participant requests, in writing, a later commencement date, the
Benefit Commencement Date shall not be later than one Plan Year after the close
of the Plan Year in which the latest of the following events occurs:

 

  (1) Termination of Employment due to having retired upon reaching the
Participant’s Normal Retirement Date, disability, or death; or

 

  (2) The Participant’s Termination of Employment for any other reason (provided
the Participant has not been re-employed by the Employer or any Related Employer
prior to that time).

(c) Except as provided in Section 9.8, a Participant’s Benefit Commencement Date
shall not be later than the April 1 of the calendar year following the calendar
year determined below:

 

 

(1)

In the case of a Participant not described in any other clause of this
Section 9.1(b), the calendar year in which he attains the age of 70 1/2.

 

 

(2)

In the case of a Participant who attained the age of 70 1/2 prior to January 1,
1988, and who was not described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66 1/2 or any subsequent Plan Year, the later of (i) the calendar year in which
he attains the age of 70 1/2 or (ii) the calendar year in which he retires.

 

 

(3)

In the case of a Participant who attained the age of 70 1/2 prior to January 1,
1988, and who was described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66 1/2 or a subsequent Plan Year, the later of (i) the calendar year in which he
attains the age of 70 1/2 or (ii) the earlier of the calendar year in which he
retires or the calendar year which includes the last day of the Plan Year in
which he was first described in Section 2.19(a)(3).

 

 

(4)

In the case of a Participant who attained the age of 70 1/2 during the calendar
year 1988, who was not described in Section 2.19(a)(3) during the Plan Year
which includes the last day of the calendar year in which he attained the age of
66 1/2 or any subsequent Plan Year, and who is still alive on January 1, 1989,
the calendar year 1989.

 

- 31 -



--------------------------------------------------------------------------------

The provisions of this Section 9.1(b) shall apply to all Participants whose
Account Balances were not completely distributed prior to January 1, 1985,
subject, however, to the transitional rules set forth in Proposed Treasury
Regulations Section 1.401(a)(9)-1, Part I, which are hereby incorporated herein.

(d) The Benefit Commencement Date of a Participant whose Vested Account Balance
does not exceeds $5,000 shall be as soon as practicable after his Termination of
Employment and payment therefor shall be in a lump sum. The Benefit Commencement
Date of a Participant whose Vested Account Balance exceeds $5,000 shall not be
earlier than his Normal Retirement Date unless the Participant consents in
writing to an earlier date. A Participant who requests, in writing, the
distribution of his Vested Account Balance prior to his Normal Retirement Date
shall be considered to have consented to such distributions.

(e) The date upon which the payment of a deceased Participant’s Vested Account
Balance to his Beneficiary commences shall be determined under Section 9.3.

(f) Notwithstanding any other provision of the Plan, but subject to
Section 9.1(c), unless a Participant otherwise elects, the payment of benefits
under the Plan to him shall begin not later than the 60th day after the close of
the Plan Year in which (1) occurs the date on which he attains his Normal
Retirement Date, (2) occurs the 10th anniversary of the year in which he
commenced participation in the Plan or (3) he terminates his service with the
Employer.

(g) This Section 9.1(g), rather than Section 9.1(d), shall apply to amounts
distributable from the Plan on or after March 28, 2005. The Benefit Commencement
Date of a Participant whose Vested Account Balance does not exceeds $1,000 shall
be as soon as practicable after his Termination of Employment and payment
therefor shall be in a lump sum. The Benefit Commencement Date of a Participant
whose Vested Account Balance exceeds $1,000 shall not be earlier than his Normal
Retirement Date unless the Participant consents in writing to an earlier date. A
Participant who requests, in writing, the distribution of his Vested Account
Balance prior to his Normal Retirement Date shall be considered to have
consented to such distribution.

9.2 Payment to Participants

(a) Each Participant who does not elect to receive installment payments under
Section 9.2(b) shall receive a single lump sum payment on his Benefit
Commencement Date equal to his Vested Account Balance on such date.

(b) Any Participant whose Vested Account Balance on his Benefit Commencement
Date exceeds $5,000 may elect to receive his Vested Account Balance in a series
of not more than 10 annual installments determined in accordance with
Section 9.6 commencing with his Benefit Commencement Date; provided, however,
that the number of installments shall not be more than the number of years of
the Participant’s remaining life expectancy (or the remaining joint and last
survivor life expectancy of the Participant and his designated Beneficiary) as
of the Benefit Commencement Date; and provided further, that except as otherwise
provided in Section 9.6

 

- 32 -



--------------------------------------------------------------------------------

the amount of any installment shall not be less than the Participant’s remaining
Vested Account Balance as of the date on which such installment is paid, divided
by the remaining life expectancy of the Participant (or by the remaining joint
and last survivor life expectancy of the Participant and his designated
Beneficiary), determined as of the first day of the calendar year in which such
installment payment is made. For purposes of this Section 9.2(b), life
expectancy shall be determined by the Administrator in accordance with the
regulations promulgated under Section 72 of the Code. The first such installment
shall be paid for the calendar year which is not later than the calendar year
specified in the applicable clause of Section 9.1(b). An election pursuant to
this Section 9.2(b) may be made or revoked at any time prior to the Benefit
Commencement Date in accordance with rules established by the Administrator.
After installment payments have commenced, a Participant may revoke his
election, in which event his full remaining Vested Account Balance shall be
distributed to him in a single lump sum as soon as practicable, but in no event
later than the date upon which the next installment payment would have been
required to have been made. Effective for amounts distributable on or after
March 28, 2005, the first sentence of this Section 9.2(b) shall read as follows:
“Any Participant whose Vested Account Balance on his Benefit Commencement Date
exceeds $1,000 may elect to receive his Vested Account Balance in a series of
not more than 10 annual installments determined in accordance with Section 9.6
commencing with his Benefit Commencement Date; provided, however, that the
number of installments shall not be more than the number of years of the
Participant’s remaining life expectancy (or the remaining joint and last
survivor life expectancy of the Participant and his designated Beneficiary) as
of the Benefit Commencement Date; and provided further, that except as otherwise
provided in Section 9.6 the amount of any installment shall not be less than the
Participant’s remaining Vested Account Balance as of the date on which such
installment is paid, divided by the remaining life expectancy of the Participant
(or by the remaining joint and last survivor life expectancy of the Participant
and his designated Beneficiary), determined as of the first day of the calendar
year in which such installment payment is made.”

9.3 Payment to Beneficiaries

(a) If a Participant dies after his Benefit Commencement Date but before his
Vested Account Balance has been distributed in full, all remaining payments
which would have been made to the Participant shall be made instead at the same
time and in the same amounts to his Beneficiaries; provided, however, that
either the Participant prior to his death, or all Beneficiaries following his
death, may elect to have the remaining Vested Account Balance distributed in a
single lump sum payment, subject to the provisions of Section 9.3(c).

(b) If a Participant dies prior to his Benefit Commencement Date (whether or not
still employed by the Employer), then his Vested Account Balance shall be paid
to his Beneficiaries as follows:

 

  (1) If neither the Participant nor his Beneficiaries elect installment
payments under Section 9.3(b)(2), then the Participant’s Vested Account Balance
shall be distributed to his Beneficiaries in a single lump sum payment as soon
as practicable, but in no event later than 5 years after the Participant’s
death.

 

- 33 -



--------------------------------------------------------------------------------

  (2) If either the Participant prior to his death, or his Beneficiaries
following his death, so elect in accordance with the provisions of
Section 9.3(c), then each Beneficiary’s share of such Vested Account Balance
shall be distributed in a series of annual installment payments which meet
either of the following requirements:

 

  (i) The Beneficiary’s entire share of such Vested Account Balance shall be
distributed within 5 years after the Participant’s death; or

 

  (ii) The first installment payment shall be made to the Beneficiary within one
year after the Participant’s death, and each installment payment made to such
Beneficiary shall be at least equal to such Beneficiary’s share of the
Participant’s remaining Vested Account Balance divided by such Beneficiary’s
remaining life expectancy as of the first day of the calendar year in which such
payment is made (determined in accordance with regulations promulgated under
Section 72 of the Code).

In the case of a Beneficiary who is the surviving Spouse of the Participant, the
first payment made under Section 9.3(b)(2)(ii) may be made not later than the
day on which the Participant would have attained age 70 1/2, and if such
surviving Spouse dies before such date, such surviving Spouse’s share of the
Participant’s Vested Account Balance shall be distributed in accordance with the
provisions of this Section 9.3(b) as though such surviving Spouse were the
Participant. For purposes of the preceding sentence, the Administrator may, to
the extent of regulations promulgated under Section 401(a)(9)(F) of the Code,
treat amounts payable to a child of the Participant as made to his surviving
Spouse if such amounts will become payable to such Spouse upon such child
reaching the age of majority or upon such other event occurring as may be
specified in such regulations.

(c) Any election and any revocation of any election made under this Section 9.3
shall be in accordance with rules established by, and shall be subject to the
approval of, the Administrator; provided that any election which has the effect
of causing any portion of the Vested Account Balance to be paid to any
Beneficiary other than the surviving Spouse of the Participant, shall be
effective only if (1) such election identifies the designated Beneficiary, and
is consented to, in writing, by the Spouse and the Spouse’s signature is
witnessed either by a representative designated by the Administrator or by a
notary public, or (2) it is established, to the satisfaction of the
Administrator, that the Participant had no surviving Spouse, or that the consent
of the Spouse cannot be obtained because the Spouse cannot be located or because
of such other circumstances as may be specified in regulations promulgated under
Section 417(a)(2)(B) of the Code. The Spouse’s consent, if given, shall be
irrevocable, but shall not be binding upon any future Spouse. Such election may
be revoked by the Participant at any time prior to his Benefit Commencement Date
without the Spouse’s consent, but any change in such election (including any
change in the Beneficiary specified therein) shall require the Spouse’s consent
as set forth above.

 

- 34 -



--------------------------------------------------------------------------------

(d) Anything else in this Section 9.3 to the contrary notwithstanding, if a
Participant’s Beneficiary is his estate pursuant to Section 10.2, his Vested
Account Balance shall be paid to his estate in a single lump sum.

(e) Section 9.3(b) is deleted and the following is substituted in its place
effective January 1, 2003:

(b) If a Participant dies prior to his Benefit Commencement Date (whether or not
still employed by the Employer), then his Vested Account Balance shall be paid
to his Beneficiaries as follows:

 

  (1) If neither the Participant nor his Beneficiaries elect installment
payments under Section 9.3(b)(2), then the Participant’s Vested Account Balance
shall be distributed to his Beneficiaries in a single lump sum payment as soon
as practicable, but in no event later than 5 years after the Participant’s
death.

 

  (2) If either the Participant prior to his death, or his Beneficiaries
following his death, so elect in accordance with the provisions of
Section 9.3(c), then each Beneficiary’s share of such Vested Account Balance
shall be distributed in a series of annual installment payments which satisfy
the requirements of Article XIX.

9.4 Extent of Further Participation in Trust

(a) Upon the distribution of the full amount of a Participant’s Vested Account
Balance in a lump sum pursuant to the provisions of Sections 9.2(a) or
9.3(b)(1), such Participant (and his Beneficiaries) shall cease to have any
interest in the Trust and all obligations hereunder of the Trustee and the
Employer or any Related Employer to them shall cease.

(b) In the event that the distribution of a Participant’s Vested Account Balance
is made in installments pursuant to the provisions of Sections 9.2(b) or
9.3(b)(2), such Participant’s Vested Account Balance remaining payable from time
to time shall constitute a liability of the Trust and at the election of the
Participant or his Beneficiary, as the case may be, shall either (1) continue to
share in the gains and losses of the Trust pursuant to Section 7.2 until it is
completely distributed or (2) shall be segregated and placed in an account at a
national bank or other comparable financial institution insured by the Federal
Deposit Insurance Corporation and shall be credited with any interest earned on
such account. Such Participant’s Vested Account Balance remaining payable from
time to time, after it is segregated, shall not participate in gains or losses
of the Trust or in the Employer’s contributions thereto. The Administrator shall
adopt such rules as it deems necessary or advisable to permit Participants to
make elections and, if it so determines, to revoke or to modify such elections
under this Section 9.4(b).

 

- 35 -



--------------------------------------------------------------------------------

(c) Each Account of a Participant who dies or incurs a Termination of Employment
shall continue to share in all allocations of gains and losses of the Trust
pursuant to Section 7.2 until it is completely distributed or segregated
pursuant to Sections 9.4(a) or (b), as the case may be.

9.5 Payment to Persons under Legal Disability

In the event that any amount hereunder shall become payable to a minor or to a
person under legal or other disability who, in the opinion of the Administrator,
is unable to administer such distribution, such amount may be paid to any
person(s) the Administrator deems best for the maintenance, care, support and
education of such minor or disabled person. Any such payment in accordance with
the provisions of this Section 9.5 shall be a complete discharge of any
liability for the making of such payment under the provisions of the Plan.

9.6 Payment in Installments

(a) If a Participant or Beneficiary elects to have an Account distributed in
annual installments pursuant to Section 9.2(b) or 9.3(b)(2), the installment for
each calendar year shall be paid not later than December 31 of such calendar
year. Notwithstanding the foregoing, if the first calendar year for which an
installment payment is to be made pursuant to Section 9.2(b) is the calendar
year specified under the applicable clause of Section 9.1(c), payment of such
installment may be deferred until not later than the date set forth in
Section 9.1(c), but such deferral shall not affect the date by which the
installment for the next succeeding year must be paid.

(b) The amount of the installment payment for any calendar year shall be equal
to the Vested Account Balance as of the Anniversary Date which occurs in the
immediately preceding calendar year, divided by the divisor determined under
Section 9.6(c). For purposes of determining the amount of the installment
payment, the Vested Account Balance shall include all income, expenses, gains,
losses, contributions and forfeitures allocated as of such Anniversary Date, and
shall be reduced by distributions made after the Anniversary Date only (1) if
the Anniversary Date is other than a December 31 and such distributions are made
on or before December 31 of the calendar year in which the Anniversary Date
occurs, or (2) to the extent that, as permitted by the second sentence of
Section 9.6(a), a portion of the first installment payment required under
Section 9.2(b) is paid after the end of the calendar year for which such
installment is required. To the extent that any amount is distributed for any
calendar year in excess of the installment payment required for such calendar
year, such excess shall not reduce the amount of the installment payment
required for any subsequent year.

(c) The divisor used to determine the amount of each installment payment shall
be determined as follows:

 

  (1)

Unless the person making the election elects to redetermine life expectancies
each year in accordance with Section 9.6(c)(2), the divisor for the first year
for which an installment payment is to be made (hereinafter the “initial
divisor”) shall be a number specified by the person making the election, and the
divisor for each succeeding year shall be equal to the divisor for the
immediately preceding year reduced by one. If the first year for which an

 

- 36 -



--------------------------------------------------------------------------------

 

installment payment will be made is the latest calendar year for which
installment payments are allowed to commence pursuant to Section 9.2(b) or
Section 9.2(c)(2), the initial divisor shall not be greater than, in the case of
installments payable under Section 9.2(b), the life expectancy of the
Participant (or, if applicable, the joint and last survivor life expectancy of
the Participant and Beneficiary) or, in the case of installments payable under
Section 9.3(b)(2), the life expectancy of the Beneficiary, determined as of the
Participant’s and/or Beneficiary’s birthday which occurs in such calendar year.
If installments commence in a calendar year earlier than the latest calendar
year for which they are required to begin, the initial divisor shall not be
greater than the maximum initial divisor as set forth in the preceding sentence,
increased by one for each calendar year prior to the latest year for which
installments are required to begin. If the person making the election fails to
specify the initial divisor, or specifies an improper initial divisor, the
initial divisor shall be the largest initial divisor that the person making the
election could have specified.

 

  (2) If the person electing to receive installments is either the Participant
or the Participant’s Spouse, such person may also elect to redetermine the life
expectancy of the Participant, the Participant’s Spouse, or both, on an annual
basis. Such election may be made or revoked, in writing, at any time prior to
the time at which the first installment is required to be paid pursuant to
Section 9.2(b) or Section 9.3(b)(2). Thereafter, such election or failure to
elect shall be irrevocable. If such election is made, then the divisor for each
year for installments payable pursuant to Section 9.2(b) shall be the remaining
life expectancy of the Participant (or, if applicable, the remaining joint and
last survivor life expectancy of the Participant and his Beneficiary) determined
as of their respective birthdays attained in such year; provided, however, that
if the Participant’s Beneficiary is other than the Participant’s Spouse, or if
the Participant has not elected to redetermine his Spouse’s life expectancy,
then the divisor shall be determined in accordance with Proposed Treasury
Regulations Section 1.401(a)(9)-1, Q & A-E-8(b). The divisor for each year for
installments payable to the Participant’s surviving Spouse under
Section 9.3(b)(2) shall be the remaining life expectancy of the surviving Spouse
as of his birthday attained in such year.

 

  (3) For all purposes of this Section 9.6, life expectancies shall be
determined in accordance with the expected return multiplies set forth in Tables
V and VI of Treasury Regulations Section 1.72-9 as in effect at the time the
life expectancy is being determined.

 

  (4) Anything else contained herein to the contrary notwithstanding, the
divisor for any year shall not be less than the divisor required by the minimum
distribution incidental benefit requirement as set forth in Proposed Treasury
Regulations Section 1.401(a)(9)-2, Q & A-4.

 

- 37 -



--------------------------------------------------------------------------------

(d) Installments may be paid at regular intervals of less than a year, provided
that the total amount paid in any year shall not be less than the annual
installment required for such year pursuant to this Section 9.6.

(e) Section 9.6(c) of the Plan is deleted and the following is substituted in
its place effective January 1, 2003:

(c) The divisor used to determine the amount of each installment payment shall
be determined in accordance with Article XIX.

9.7 Compliance with Regulations

The provisions of this Article IX are intended to comply with the minimum
distribution requirements of Section 401(a)(9) of the Code and of Proposed
Treasury Regulations Section 1.401(a)(9)-1 promulgated thereunder, including the
incidental death benefit requirement as set forth in Proposed Treasury
Regulations Section 1.401(a)(9)-2. Anything else contained in this Plan to the
contrary notwithstanding, all distributions shall be made in accordance with
Section 401(a)(9) and said Regulations, which shall override any provisions of
this Plan which are inconsistent therewith. Upon the promulgation of final
Treasury Regulations replacing Proposed Treasury Regulations
Section 1.401(a)(9)-1 and -2, the provisions of this Article IX shall be
construed by reference to such final Treasury Regulations and shall be
implemented accordingly.

9.8 Distributions of Stock and Dividends

(a) Anything else in this Article IX to the contrary notwithstanding, any Stock
held in the Account of a Participant as of his Benefit Commencement Date or the
date of his death shall be distributed to such Participant or his Beneficiaries
in kind, unless such Participant or his Beneficiaries affirmatively elect, in
writing, to receive a distribution of the value of such Stock in cash; provided,
however, that the value of any fractional share of Stock shall be distributed in
cash. To the extent the value of such Stock is distributed in cash, such Stock
shall be reallocated among the Employer Contribution Accounts of the remaining
Participants, and the amount of such cash distribution shall be charged against
such Employer Contribution Accounts, in proportion to the balances therein.

(b) If any dividend is paid on Stock held by the Trust, the Administrator may,
in its discretion, direct the Trustee to distribute such dividend among the
Participants in proportion to the Stock allocated to their Accounts as of the
end of the Plan Year in which such dividend is paid, not later than 90 days
after the end of such Plan Year. This Section 9.8(b) shall not apply to
dividends on Stock paid to the Trust in Plan Years beginning on or after June 2,
2002.

 

- 38 -



--------------------------------------------------------------------------------

(c) Effective with respect to dividends on Stock paid to the Trust in Plan Years
beginning on or after June 2, 2002, the following procedures shall govern the
distribution and reinvestment of dividends paid on Stock:

 

  (1) All dividends on Stock received by the Trust during a Plan Year shall be
held by the Trustee in a short-term interest-bearing bank account or in a money
market mutual fund (the “Dividend Fund”) pending disposition in accordance with
this Section 9.8(c). Expenses of administering the Plan may be charged against
the Dividend Fund, to the extent forfeitures available pursuant to
Section 7.4(b) are insufficient for this purpose. Any administration expense
paid from the Dividend Fund shall first be charged against the earnings received
from said bank account or mutual fund and the remainder shall be charged against
dividends on Stock paid to said bank account or mutual fund.

 

  (2) As of the last day of each Plan Year, the balance in the Dividend Fund
(including earnings thereon) shall be divided into “Part I” and “Part II.” Part
I shall consist of that portion of such balance multiplied by a fraction whose
numerator is the total shares of Stock held in the Employer Contribution
Accounts as of such day of Participants who are not 100% vested in such accounts
as of such day and whose denominator is the total shares of Stock held in the
Employer Contribution Accounts as of such day of all Participants. For this
purpose, shares of Stock held in Employer Contribution Accounts as of such day
shall be determined without regard to any Employer contributions or forfeiture
allocations for the Plan Year ending on such day and without regard to the
Dividend Fund. Part II shall consist of the remainder of the balance in the
Dividend Fund as of such day. The term “Part I Participant” as used herein shall
mean, with respect to a Plan Year, a Participant whose Employer Contribution
Account was used in the numerator of the fraction used to determine Part I of
the Dividend Fund for such Plan Year. The term “Part II Participant” as used
herein shall mean, with respect to a Plan Year, a Participant whose Employer
Contribution Account was used in the denominator of the fraction used to
determine Part I of the Dividend Fund for such Plan Year and who is not a Part I
Participant.

 

  (3) As of the last day of each Plan Year, there shall be allocated to the
Employer Contribution Account of each Part I Participant and each Part II
Participant for such Plan Year their respective portions of the balance of the
Dividend Fund on that day. Each such Participant’s portion shall be determined
by multiplying such balance by a fraction whose numerator is the number of
shares of Stock held in his Employer Contribution Account as of such day and
whose denominator is the total number of shares of Stock held in the Employer
Contribution Accounts as of such day of all such Participants. For this purpose,
shares of Stock held in Employer Contribution Accounts as of such day shall be
determined without regard to any Employer contributions or forfeiture
allocations for the Plan Year ending on such day and without regard to the
Dividend Fund.

 

- 39 -



--------------------------------------------------------------------------------

  (4) No later than the last day of the 90-day period following the end of each
Plan Year, Part I of the Dividend Fund shall be used to purchase additional
shares of Stock. Notwithstanding the preceding sentence, there shall be
subtracted from Part I any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part I Participant according to such
Participants’ respective portions of the balance of the Dividend Fund,
determined in accordance with Section 9.8(c)(3).

 

  (5) No later than the last day of the 90-day period following the end of each
Plan Year, that portion of Part II of the Dividend Fund not consisting of
dividends on Stock shall be used to purchase additional shares of Stock.
Notwithstanding the preceding sentence, there shall be subtracted from such
portion of Part II any expenses incurred by the Plan in connection with
purchasing Stock. The shares so purchased shall be allocated pro rata among the
Employer Contribution Accounts of each Part II Participant according to such
Participants’ respective portions of the balance of the Dividend Fund,
determined in accordance with Section 9.8(c)(3).

 

  (6) As soon as practicable following the last day of each Plan Year, the
Administrator shall notify each Part II Participant of his share of the balance
of the Dividend Fund as of such day, other than that portion of such share which
is to be reinvested in Stock pursuant to Section 9.8(c)(5). The notification
shall advise such Participant that he may irrevocably elect in writing what
whole-number percentage of the amount indicated in such notification should be
distributed to him in cash and what whole-number percentage should be invested
by the Plan in Stock (net of any expenses incurred by the Plan in connection
with such distribution or investment) and that in the event he does not return
to the Administrator his written election within a reasonable period (as
specified by the Administrator in such notification), the entire amount
indicated in such notification shall be invested by the Plan in Stock. No later
than the last day of the 90-day period following the end of such Plan Year, that
portion of Part II for a Plan Year which is subject to such elections:

 

  (i) Shall be (A) distributed to Part II Participants in cash, (B) used to
purchase shares of Stock on behalf of Part II Participants or (C) some
combination of Clauses (A) and (B), in accordance which such elections; and

 

- 40 -



--------------------------------------------------------------------------------

  (ii) Shall be used to purchase additional Stock in the case of any such
Participant not returning an election for such Plan Year to the Administrator in
a timely fashion.

Notwithstanding the preceding sentence, there shall be subtracted from the
amount distributed and the amount used to purchase additional Stock any expenses
incurred by the Plan in connection with making cash distributions or purchasing
Stock, as the case may be. Stock which is purchased shall be allocated to the
Employer Contribution Accounts of the Part II Participants for whose benefit
such Stock was purchased.

 

  (7) Stock allocated to the Employer Contribution Accounts of Part I
Participants pursuant to Section 9.8(c)(4) shall be subject to the vesting
provisions of Section 8.4(c) and shall not be Annual Additions. Stock allocated
to the Employer Contribution Accounts of Part II Participants pursuant to
Section 9.8(c)(5) shall be 100% vested and shall not be Annual Additions. Cash
distributions to Part II Participants pursuant to Section 9.8(c)(6) shall not be
Eligible Rollover Distributions [within the meaning of Section 9.10(b)(4)] and
shall not be subject to the requirements of Section 9.1(d).

9.9 Right of First Refusal and Options on Stock

(a) Subject to Section 9.9(c), all shares of Stock distributed to any
Participant or Beneficiary may, as determined by the issuer of the Stock or the
Administrator, be subject to a right of first refusal. Such right shall provide
that prior to any subsequent transfer, the Stock must first be offered by
written offer to the Trust, and then, if refused by the Trust, to the issuer. In
the event that the proposed transfer constitutes a gift or other transfer at
less than fair market value, the price per share shall be determined by an
independent appraiser (appointed by the Administrator) as of the Anniversary
Date coinciding with or immediately preceding the date of exercise. In the event
of a proposed purchase by a prospective bona fide purchaser, the price shall be
the greater of the fair market value, as so determined, or the price offered by
the prospective bona fide purchaser. Valuations must be made in good faith and
based on all relevant factors for determining the fair market value of
securities. The Trust may accept the offer at any time during a period not
exceeding seven days after receipt of such offer. In the event the Trust does
not accept such offer, the issuer may accept such offer at any time during a
period not exceeding seven days thereafter. Payment for Stock purchased pursuant
to a right of first refusal with respect to a proposed gift shall be either in
cash, not later than 30 days after the right is exercised, or in not more than
five annual installments, the first to be paid within 30 days of exercise, and
the remaining four to bear interest at the rate designated under
Section 483(c)(l)(B) of the Code from time to time. In the case of a proposed
sale, payment shall be made in accordance with the payment terms offered by the
proposed purchaser.

(b) Any Participant (or Beneficiary) to whom Stock is distributed shall have the
right to require the issuer of such Stock to purchase such Stock, by written
notice delivered to such issuer, either within 60 days after such distribution
is received or within the first 60 days of the next succeeding Plan Year. The
purchase price in either case shall be the fair market value [determined as

 

- 41 -



--------------------------------------------------------------------------------

provided in Section 9.9(a)] as of the Anniversary Date preceding the exercise of
the option. The purchase price shall be paid either in cash within 30 days of
exercise or in not more than 5 annual installments, the first to be paid within
30 days of exercise, and the remaining 4 to bear interest at the rate designated
under Section 483(c)(l)(B) of the Code from time to time. If any Participant
notifies such issuer that he is exercising his option, such issuer shall notify
the Trustee, which shall have the right to assume the rights and obligations of
such issuer under this Section 9.9(b).

(c) Sections 9.9(a) and (b) shall not apply to any Stock which is readily
tradable on an established market.

(d) Except as otherwise provided in this Section 9.7, no Stock shall be subject
to any option, right of first refusal, buy-sell agreement or similar
restriction. No amendment shall be adopted to the Plan which shall cause any
Stock to be subject to any such restriction, whether or not the Plan continues
to be an employee stock ownership plan as defined in Code Section 4975(a).

9.10 Direct Rollovers

(a) Notwithstanding any other provision of the Plan to the contrary which would
otherwise limit the election of a Distributee (as hereinafter defined) under
this Section 9.10, a Distributee may elect, at the time and in the manner
permitted by the Administrator, to have any portion of an Eligible Rollover
Distribution (as hereinafter defined) paid directly to an Eligible Retirement
Plan (as hereinafter defined) specified by the Distributee in a Direct Rollover
(as hereinafter defined).

(b) For purposes of this Section 9.10, the following terms shall have the
meanings indicated:

 

  (1) “Direct Rollover”: A payment by the Plan to the Eligible Retirement Plan
specified by a Distributee.

 

  (2) “Distributee”: A Participant who is an Employee or former Employee. In
addition, (i) such a Participant’s spouse or former spouse who is the alternate
payee under a “qualified domestic relations order,” as defined in section 414(p)
of the Code, and (ii) the surviving spouse of a deceased Participant who was an
Employee or former Employee, are Distributees with regard to the interest of
such spouse or former spouse in the Plan.

 

  (3)

“Eligible Retirement Plan”: An individual retirement account described in
Section 408(a) of the Code, an individual retirement annuity described in
Section 408(b) of the Code, an annuity plan described in Section 403(a) of the
Code, or a qualified trust described in Section 401(a) of the Code, which
accepts a Distributee’s Eligible Rollover Distribution. The term “Eligible
Retirement Plan” shall also include (i) an annuity contract described in
Section 403(b) of the Code and (ii) an eligible plan which is maintained under
Section 457(b) of the Code and which is maintained by a state or political
subdivision of a state or instrumentality of a state and which agrees to
separately

 

- 42 -



--------------------------------------------------------------------------------

 

account for amounts transferred to such plan from this Plan. The definition of
“Eligible Retirement Plan” shall apply in the case of a distribution to a
surviving spouse of a Participant or to a spouse or former spouse of a
Participant who is an alternate payee under a Qualified Domestic Relations
Order.

 

  (4) “Eligible Rollover Distribution”: Any distribution of all or any portion
of the balance to the credit of the Distributee under the Plan, except that an
Eligible Rollover Distribution shall not include: (i) any distribution which is
one of a series of substantially equal periodic payments (not less frequently
than annually) made for the life (or life expectancy) of the Distributee or the
joint lives (or joint life expectancies) of the Distributee and the
Distributee’s designated beneficiary, or for a specified period of 10 years or
more; (ii) any distribution to the extent such distribution is required under
Section 401(a)(9) of the Code; and (iii) the portion of any distribution which
is not includible in gross income (determined without regard to the exclusion
for net unrealized appreciation with respect to Employer securities). The
enumeration in the preceding sentence of any form of payment shall not imply
that any person has the right to receive benefits under the Plan in such form
unless otherwise specifically provided under the Plan. If all or any portion of
a distribution during 2009 is treated as an Eligible Rollover Distribution but
would not be so treated if the minimum distribution requirements under section
401(a)(9) and Article X had applied during 2009, such distribution shall not be
treated as an Eligible Rollover Distribution for purposes of this Section 9.10.

(c) Effective for distributions after 2006, the term “Eligible Rollover
Distribution” shall also include a direct trustee-to-trustee transfer of all or
any portion of a distribution from the Plan from the Account of a deceased
Participant to an individual retirement account described in Code
Section 408(a), or an individual retirement annuity described in Code
Section 408(b) (other than an endowment contract), established for the purposes
of receiving such distribution or portion thereof on behalf of an individual who
is a Designated Beneficiary, within the meaning of Section 19.8(a), who is not
the surviving spouse of such Participant.

9.11 Withdrawals Due to Permanent Disability

In the event a Participant becomes Permanently Disabled, but has not yet
incurred a Termination of Employment, he or his legal representative may
withdraw all or a portion of his Vested Account Balance. The form of any such
withdrawal shall be determined pursuant to Section 9.2.

 

- 43 -



--------------------------------------------------------------------------------

ARTICLE X

DESIGNATION OF BENEFICIARIES

10.1 Participants to Name Beneficiaries

Each Participant may file with the Administrator, in such form as the
Administrator shall from time-to-time require, a written designation of a
Beneficiary or Beneficiaries (including contingent or successive Beneficiaries)
who shall be entitled to receive any benefits which may become payable upon the
Participant’s death. If more than one Beneficiary is designated, such
designation shall also specify the manner in which payments are to be divided.
In the absence of such designation, all payments shall be divided per capita,
or, if the Beneficiaries are the Participant’s descendants, per stirpes. The
Beneficiaries may be changed at any time or times by the filing of a new
designation with the Administrator, without the necessity of obtaining the
written consent of any Beneficiary, subject to the rights of the Participant’s
spouse under Section 9.3(c). No designation of a Beneficiary or change thereof
shall be effective until it has been received by the Administrator. The
Administrator shall be entitled to rely upon the last designation filed by the
Participant prior to his death.

10.2 No Beneficiary Designated; Death of Beneficiary

If a Participant dies without having a Beneficiary designation in force, or if
at the time of the Participant’s death (or the date on which a subsequent
installment payment is due) all designated Beneficiaries have died or are no
longer in existence (in the case of Beneficiaries who are not individuals),
payment shall be made to the deceased Participant’s surviving Spouse; or if
there is no surviving Spouse (or if the surviving Spouse dies before a
subsequent installment payment is due), to the deceased Participant’s
descendants (including adopted descendants), per stirpes; or if there are no
living descendants, to the deceased Participant’s estate.

10.3 No Liability for Payment to Beneficiaries

The Administrator shall determine the identity of Beneficiaries, and in so
doing, may act upon such information as, on reasonable inquiry, it may deem
reliable with respect to heirship, relationship, survivorship, or any other fact
relative to the distributes; and the Trustee and Administrator shall be
indemnified and saved harmless by the Employer with respect to all payments
required to be made hereunder, if made in good faith and without actual notice
or knowledge of the changed condition or status of any person receiving
payments. The Administrator may rely on any list or notice furnished by the
Employer or any Related Employer as to the facts, the occurrence of any events,
or the existence of any situation, and shall not be bound to inquire as to the
basis of any such decision, list, or notice, and shall be indemnified and saved
harmless by the Employer for any action taken or suffered to be taken by him in
reliance thereon. In the event any question or dispute shall arise as to the
proper person or persons to whom any payment shall be made, the Trustee may
withhold such payment until a determination of such question or dispute shall
have been made, or until the Trustee shall have been adequately indemnified
against loss to his satisfaction. In consideration of being permitted to
designate his Beneficiaries, the Participant hereby waives, for himself and all
persons claiming by or through him, any claim

 

- 44 -



--------------------------------------------------------------------------------

against the Administrator, the Committee, the Trustee and the Employer or any
Related Employer as a result of any determination made in good faith as to the
persons entitled to receive any distribution of the Participant’s Vested Account
Balance.

10.4 Qualified Domestic Relations Orders

To the extent provided in any Qualified Domestic Relations Order, and subject to
the provisions of Section 17.4(b), the person or persons named therein shall be
considered the Participant’s Beneficiary.

 

- 45 -



--------------------------------------------------------------------------------

ARTICLE XI

FIDUCIARY CAPACITY AND RESPONSIBILITY

11.1 General Fiduciary Standard of Conduct

Each fiduciary under the Plan shall discharge his duties hereunder solely in the
interest of the Participants and their Beneficiaries and for the exclusive
purpose of providing benefits to the Participants and their Beneficiaries and
defraying the reasonable expenses of administering the Plan and the Trust. Each
fiduciary shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent man, acting in a like capacity and
familiar with such matters, would use in the conduct of an enterprise of a like
character and with like aims, in accordance with the documents and instruments
governing the Plan and the Trust, insofar as such documents and instruments are
consistent with this standard.

11.2 Allocation of Responsibility among Fiduciaries

(a) The fiduciaries shall have only those specific powers, duties,
responsibilities and obligations as are specifically given to them under this
Plan. The Employer shall have the sole responsibility for making the
contributions provided for under Article IV, and to amend or terminate, in whole
or in part, the Plan and the Trust. The Committee shall have the sole
responsibility for assisting the Administrator in the administration of the
Plan, which responsibility is specifically described in the Plan. The Trustee
shall have the sole responsibility for the administration of the Trust and the
management of the assets held under the Trust (unless otherwise managed by an
investment manager), all as specifically provided in the Trust. Each fiduciary
warrants that any directions given, information furnished or action taken by him
shall be in accordance with the provisions of the Plan or the Trust authorizing
or providing for such direction, information or action. Each fiduciary may rely
upon any such direction, information or action of another fiduciary as being
proper under the Plan and the Trust, and is not required to inquire into the
propriety of any such direction, information or action. No fiduciary guarantees
the Trust in any manner against investment loss or depreciation in asset value.
The Administrator, the members of the Committee, the Trustee and any investment
manager shall each be a “named fiduciary” as defined in Section 402(a)(2) of
ERISA. The Administrator may appoint such other named fiduciaries as it may
determine are necessary or appropriate for the administration of the Plan.

(b) A fiduciary shall not be liable for the acts or omissions of another
fiduciary unless (1) the fiduciary knowingly participates in, or knowingly
attempts to conceal the act or omission of, another fiduciary and knows the act
or omission is a breach of a fiduciary responsibility by the other fiduciary; or
(2) the fiduciary has knowledge of a breach by the other fiduciary and shall not
make reasonable efforts to remedy the breach; or (3) the fiduciary’s breach of
his own fiduciary responsibility permits the other fiduciary to commit a breach.

 

- 46 -



--------------------------------------------------------------------------------

11.3 Administrator

(a) Richardson, or such person as the Employer shall designate pursuant to
paragraph (b), shall serve as the Administrator of the Plan. The Administrator
shall be the “plan administrator” as defined in Section 414(g) of the Code, and
the “administrator” as defined in Section 3(16)(A) of ERISA. The Administrator
shall have the duty to file such plan descriptions and annual reports as may be
required by ERISA or similar legislation and shall be designated to accept
service of legal process and any other notices for the Plan. The Administrator
shall also furnish each Participant with a summary plan description and provide
each Participant with a statement of his Account Balance and his Vested Account
Balance as of each Anniversary Date. The Administrator shall provide the notice
required by Section 402(f) of the Code, with each distribution made after
December 31, 1984, which constitutes a qualifying rollover distribution as
defined by Section 402(a)(5)(E) of the Code.

(b) The Employer shall have the authority to appoint another corporation or one
or more persons to serve as the Administrator hereunder, in which event such
corporation or person (or persons) shall exercise all of the powers, duties,
responsibilities and obligations of the Administrator hereunder.

11.4 Powers and Duties of Administrator

The Administrator shall have all necessary power to accomplish its duties under
the Plan in its discretion, including without limitation the power to:

 

  (a) Construe and interpret the Plan, decide all questions of eligibility and
determine the amount, manner and time of payment of any benefits hereunder
(which determinations shall, in the absence of abuse of discretion, be binding
upon all parties);

 

  (b) Prescribe procedures to be followed by Participants or Beneficiaries
filing applications for benefits;

 

  (c) Assist any Participant regarding any rights, benefits or elections
available under the Plan;

 

  (d) Adopt reasonable procedures for determining whether any order, judgment or
decree constitutes a Qualified Domestic Relations Order, and notify the
Participant and all alternate payees affected or their designated
representatives as to the results of its determinations;

 

  (e) Determine whether to permit assets of the Trust to be used for loans to
Participants pursuant to Section 14.1 and, if such use is to be permitted, adopt
reasonable procedures to implement such determination and give all instructions
to the Trustee relating thereto;

 

- 47 -



--------------------------------------------------------------------------------

  (f) Direct the Trustee with respect to the amount and type of benefits to
which any Participant or Beneficiary shall be entitled hereunder and with
respect to other disbursements from the Trust;

 

  (g) Receive from the Employer and from Participants such information as shall
be necessary for the proper administration of the Plan;

 

  (h) Maintain all the necessary records for the administration of the Plan;

 

  (i) Receive, review and keep on file (as it deems convenient and proper)
reports of benefit payments made by the Trustee and reports of disbursements for
expenses directed by it;

 

  (j) Make, or instruct the Trustee to make, equitable adjustments for any
mistakes or errors made in the administration of the Plan; and

 

  (k) Do all other acts which the Administrator deems necessary or proper to
accomplish and implement its responsibilities under the Plan.

11.5 Claims Procedure

(a) A Participant or Beneficiary, or an authorized representative acting on his
behalf (hereinafter called the “Claimant”), may notify the Administrator of a
claim for benefits under the Plan. Such notice shall be in writing and may be in
any form provided by or acceptable to the Administrator and shall set forth the
basis of such claim and shall authorize the Administrator to conduct such
examinations as may be necessary to determine the validity of the claim and to
take such steps as may be necessary to facilitate the payment of any benefits to
which the claimant may be entitled under the terms of the Plan. A Claimant shall
have no right to seek review of a denial of benefits, or to bring any action in
any court to enforce a claim for benefits prior to his filing a claim for
benefits and exhausting his rights to review under this Section 11.5.

(b) When a claim for benefits has been filed properly, such claim for benefits
shall be evaluated and the Claimant shall be notified of the approval or the
denial within 90 days after the receipt of such claim unless special
circumstances require an extension of time for processing the claim. If such an
extension of time for processing is required, written notice of the extension
shall be furnished to the Claimant prior to the termination of the initial
90-day period which shall specify the special circumstances requiring an
extension and the date by which a final decision will be reached (which date
shall not be later than 180 days after the date on which the claim was filed). A
Claimant shall be given a written notice in which the Claimant shall be advised
as to whether the claim is granted or denied, in whole or in part. If a claim is
denied, in whole or in part, the Claimant shall be given written notice which
shall contain (1) the specific reasons for the denial, (2) references to
pertinent plan provisions upon which the denial is based, (3) a description of
any additional material or information necessary to perfect the claim and an
explanation of why such material or information is necessary and (4) the
Claimant’s rights to seek review of the denial.

 

- 48 -



--------------------------------------------------------------------------------

(c) If a claim is denied, in whole or in part, the Claimant shall have the right
to request that the Administrator review the denial, provided that the Claimant
files a written request for review with the Administrator within 60 days after
the date on which the Claimant received written notification of the denial. A
Claimant (or his duly authorized representative) may review pertinent documents
and submit issues and comments in writing to the Administrator. Within 60 days
after a request for review is received, the review shall be made and the
Claimant shall be advised in writing of the decision on review, unless special
circumstances require an extension of time for processing the review, in which
case the Claimant shall be given a written notification within such initial
60-day period specifying the reasons for the extension and when such review
shall be completed (provided that such review shall be completed within 120 days
after the date on which the request for review was filed). The decision on
review shall be forwarded to the Claimant in writing and shall include specific
reasons for the decision and references to plan provisions upon which the
decision is based. A decision on review shall be final and binding on all
persons for all purposes. If a Claimant shall fail to file a request for review
in accordance with the procedures described in this Section 11.5, such Claimant
shall have no right to review and shall have no right to bring action in any
court and the denial of the claim shall become final and binding on all persons
for all purposes.

11.6 Indemnification by Employer

The Employer shall indemnify the members of the Committee, the Administrator and
each Trustee for, and hold them harmless from and against, any and all
liabilities, losses, costs or expenses (including reasonable attorneys fees) of
whatsoever kind and nature which may be imposed on, incurred by or asserted
against them at any time by reason of their service under the Plan or the Trust
as long as they did not act dishonestly or engage in willful misconduct or gross
negligence in their official capacities hereunder.

11.7 Service in Multiple Capacities

Any person may serve in more than one fiduciary capacity hereunder, including
but not limited to service both as a member of the Committee and as a Trustee.

11.8 Voting of Stock by Participants and Beneficiaries

With respect to any Stock which is entitled to vote and which is a
“registration-type class of securities,” within the meaning of Code
Section 409(e)(4), each Participant or Beneficiary to whose Account shares of
such Stock have been allocated shall be entitled to direct the Trustee as to the
manner in which such shares are to be voted. With respect to any Stock not
described in the preceding sentence, each Participant or Beneficiary to whose
Account shares of such Stock have been allocated shall be entitled to direct the
Trustee as to the manner in which the voting rights with respect to such Stock
are to be exercised with respect to any corporate matter which involves the
voting of such shares with respect to the approval or disapproval of any
corporate merger or consolidation, recapitalization, reclassification,
liquidation, dissolution, sale of substantially all of the assets of a trade or
business or such similar transaction as the Secretary of the Treasury may
prescribe in regulations.

 

- 49 -



--------------------------------------------------------------------------------

ARTICLE XII

THE COMMITTEE

12.1 Appointment and Membership

The Administrator shall appoint a Committee to assist it in its administration
of the Plan. The Committee shall consist of such number of members as the
Administrator shall determine, who shall be appointed by and serve at the
pleasure of the Administrator. The Administrator may delegate to the Committee
any of its specific duties, rights and authorities under the Plan, or may
delegate the Committee general authority to administer the Plan, in which event
this Plan shall be construed as though the term “Committee” were substituted for
“Administrator” wherever the latter appears other than in this Article XII;
provided that neither the Committee nor any member of the Committee shall be
deemed to be the Administrator pursuant to Section 11.3(a) unless the Committee
or such member is specifically so designated.

12.2 Compensation and Expenses

The members of the Committee shall serve without compensation for their services
hereunder. All expenses of the Committee, including expenses incurred in the
hiring of consultants, advisors, investment managers, attorneys and accountants,
shall be paid by the Employer to the extent that such expenses are not paid out
of the Trust.

12.3 Committee Procedures and Actions

(a) The Committee shall act by a majority of its members at the time in office
and such action may be taken either by vote at a meeting or in writing without a
meeting.

(b) The Committee may adopt such by-laws, rules and regulations as it deems
necessary, desirable or appropriate for the conduct of its affairs. All rules
and decisions of the Committee shall be uniformly and consistently applied to
all Participants and Beneficiaries in similar circumstances. When making a
determination or calculation, the Committee shall be entitled to rely upon
information furnished by a Participant or Beneficiary, the Employer or any
Related Employer, the Administrator or the Trustee, and shall have no duty or
responsibility to verify such information.

(c) The Committee may authorize any one or more of its members to execute any
instrument or document on its behalf.

(d) The Committee shall periodically (but no less frequently than annually)
consult with the Trustee (or any investment manager) with regard to the
investment policy of the Plan and the methods to be used to carry out the Plan’s
objectives.

 

- 50 -



--------------------------------------------------------------------------------

12.4 Resignation or Removal of Committee Member

(a) Any member of the Committee may resign from office at any time by notifying
the Administrator, the other members of the Committee and the Trustee in
writing, at least 10 days in advance, of such resignation; provided, however,
that such notice may, at the option of the parties, be waived.

(b) Any member of the Committee may be removed from office by the Administrator
at any time, with or without cause. Such removal shall be effectuated by the
tendering to such member, the other members of the Committee and the Trustee of
a written notice of removal, to take effect on the date specified therein;
provided, however, that such notice may, at the option of the parties, be
waived. A member of the Committee who is a Participant shall automatically be
removed from the Committee upon his retirement, Permanent Disability or
Termination of Employment.

(c) Upon such resignation or removal of a member of the Committee, or upon his
death, the Administrator shall promptly appoint a successor member of the
Committee, who may be any individual, whether or not a Participant, and shall
give prompt written notice thereof to the other members of the Committee and the
Trustee. In the event of the failure of the Administrator to appoint such
successor by the effective date of such resignation or removal, or within 10
days after such death, the remaining members of the Committee may appoint such
successor.

(d) Each successor member of the Committee shall have all the powers, duties,
responsibilities and obligations conferred by the Plan as if originally named to
the Committee. No successor member of the Committee shall be personally liable
for any act or failure to act of his predecessor or have any duty to review the
actions of his predecessor.

12.5 Committee/Administrator Decisions Final

The Committee and the Administrator have discretionary authority to determine
matters within their jurisdiction and the decisions of the Committee and of the
Administrator in matters within its jurisdiction shall be final, binding and
conclusive upon the Employer and the Trustee and upon each Employee,
Participant, former Participant, Beneficiary and every other person or party
interested or concerned.

 

- 51 -



--------------------------------------------------------------------------------

ARTICLE XIII

THE TRUST

13.1 Trust Agreement

All matters relating to the establishment of the Trust, the investment of the
Trust assets and the appointment, resignation or removal, compensation, powers
and duties of the Trustees are set forth in the Trust Agreement, except to the
extent Article XIV applies.

 

- 52 -



--------------------------------------------------------------------------------

ARTICLE XIV

LOANS TO PARTICIPANTS; DIVERSIFICATION ELECTIONS

14.1 Loans to Participants

(a) If the Administrator determines, in its sole discretion, to permit loans to
Participants, it shall specify a form of loan application. After receiving and
reviewing a Participant’s application for a loan and such other material as may
reasonably be required, the Administrator may, in its sole discretion, direct
the Trustee to make a loan to a Participant. Any borrowing by a Participant
shall not affect his participation in the Plan. Loans shall be made available to
all Participants on a reasonably equivalent basis, and shall not be made
available to Highly Compensated Employees [as defined in Section 414(q) of the
Code] in an amount greater than that which is made available to other
Participants.

(b) Each Participant may borrow not more than the lesser of (1) $50,000 reduced
by the excess, if any, of (i) the highest outstanding balance of loans made to
the Participant from the Plan during the one year period ending on the day
before the date on which such loan was made, over (ii) the outstanding balance
of loans made to the Participant from the Plan on the date on which such loan
was made, or (2) 50% of his Vested Account Balance. In determining if these
limitations have been exceeded, all loans previously made to a Participant from
the Plan [or from any other employee plan qualified under Section 401(a) of the
Code maintained by the Employer or any Related Employer] shall be taken into
consideration, to the extent of the highest outstanding balances of such loans
during the one year period ending on the date on which the loan from this Plan
is made.

(c) Anything to the contrary notwithstanding, all loans from the Plan shall be
deemed to be a directed investment of the Participant’s Account. For purposes of
determining the annual value of the assets of the Trust, the amount of any loan
to a Participant shall be valued separately from the other assets of the Trust
as provided in Section 7.2(a)(2), although any loan shall be considered at all
times to be part of a Participant’s Account for all other purposes of the Plan.

(d) All loans from the Plan shall be at a reasonable rate of interest as
determined from time to time by the Administrator. All interest paid by a
Participant on a loan shall be credited directly to his Account.

(e) All loans shall be evidenced by a written promissory note executed by the
Participant which shall contain the terms of repayment. As security for a loan,
the Participant shall execute an irrevocable pledge and assignment to the
Trustee of his entire right, title and interest in and to his Account.

(f) All loans shall be repaid by the Participant in such manner and upon such
terms as shall be elected by the Participant and approved by the Administrator
in accordance with guidelines established from time to time by the
Administrator; provided, however, that any repayment terms shall be subject to
the following guidelines:

 

  (1) Any loan [other than a loan described in Section 14.1(f)(2)] shall be
required, by its terms, to be repaid by the Participant within 5 years.

 

- 53 -



--------------------------------------------------------------------------------

  (2) Any loan which is used by the Participant to acquire any dwelling unit
which within a reasonable time is to be used (determined at the time the loan is
made) as a principal residence of the Participant shall be required, by its
terms, to be repaid by the Participant within a period of time as determined by
the Administrator.

 

  (3) Any loan shall be required, by its terms, to be amortized in level
payments, made not less frequently than quarterly, over the term of the loan.
Such amortization may be made by level payments of combined interest and
principal, or by equal payments of principal with interest actually earned.

(g) The Administrator shall have the authority to adopt such rules and
procedures as may be necessary in its sole discretion to implement the
provisions contained in this Section 14.1, provided that such rules and
procedures are not inconsistent with the provisions of ERISA.

14.2 [Reserved]

14.3 Diversification Elections

(a) Each Qualified Participant may make an election (the “Election”) within 90
days after each Anniversary Date during the Qualified Election Period to direct
the Plan to distribute to him, or on his behalf, a portion of his Account
Balance equal to his Diversification Amount. An Election shall be made in, in
writing, on a form to be supplied by the Administrator for such purpose. A
Participant shall become a “Qualified Participant” on the first day on or after
which he has both attained age 55 and completed 10 years of participation in the
Plan. The “Qualified Election Period” shall be the 6-year period commencing with
the Plan Year in which the Participant first becomes a Qualified Participant.
During any one of the first 5 Plan Years of the Qualified Election Period, the
“Diversification Amount” shall be an amount equal to the excess, if any, of 25%
of:

 

  (1) The number of shares of Stock credited to the Qualified Participant’s
Account on or before the last Anniversary Date preceding the Plan Year for which
such Election is made, less

 

  (2) The number of shares of Stock previously distributed to such Qualified
Participant (or, where he had requested a distribution in cash, the number of
shares of Stock in connection with such a cash distribution to him).

In the last Plan Year of the Qualified Election Period, the preceding sentence
shall be applied by substituting “50%” for “25%.” In applying either such
percentage, any resultant fractional share under .5 shall be disregarded and any
resultant fractional share of .5 or more shall be considered as an additional
full share.

 

- 54 -



--------------------------------------------------------------------------------

(b) Not later than 90 days after the close of each 90-day period described in
Section 14.3(a), the Administrator shall implement such Qualified Participant’s
Election by distributing to him Stock equal to the Diversification Amount, or,
if so directed by him, the Administrator shall cause such Stock to be sold on
the open market and the net proceeds distributed to him, or on his behalf,
subject to Section 9.10.

(c) The Administrator shall have the sole responsibility for and complete
discretion in establishing and, if it deems it necessary, amending the rules and
procedures governing the time and manner in which Qualified Participants may
make, modify or revoke any Election pursuant to this Section 14.3. The
discretion of the Administrator in this regard shall only be limited by the
general requirement that such discretion be exercised in a non-discriminatory
manner and in compliance with the requirements of Code Section 401(a)(28) and
any regulations promulgated thereunder.

(d) The purpose of this Section 14.3 is to conform to the requirements of Code
Section 401(a)(28). To the extent that this Section 14.3 is inconsistent with
Section 401(a)(28), the provisions of Section 401(a)(28) shall control.

 

- 55 -



--------------------------------------------------------------------------------

ARTICLE XV

AMENDMENT

15.1 Right to Amend

Richardson shall have the right at any time or times to amend this Plan, in
whole or in part.

15.2 Retroactivity of Amendments

No amendment to this Plan may be made effective retroactively to a date prior to
the beginning of the Plan Year in which it is adopted, except amendments which
are necessary to establish or maintain, without interruption, the qualification
of the Plan for tax exemption under the provisions of the Code.

15.3 Limitations on Right to Amend

No amendment shall be made to this Plan which shall:

 

  (a) Directly or indirectly operate to give the Employer or any Related
Employer any interest in the Trust or to deprive any Participant or Beneficiary
of his interest in the Trust, or cause any part of the income or corpus of the
Trust to be used for, or diverted to, purposes other than for the exclusive
benefit of the Participants or their Beneficiaries, except as provided in
Section 17.1.

 

  (b) Impose any duties, responsibilities or obligations on the Trustee without
its written consent; or

 

  (c) Eliminate an optional form of benefit or eliminate or reduce an “early
retirement benefit” or a “retirement-type subsidy” [as defined in
Section 411(d)(6)(B) of the Code].

 

- 56 -



--------------------------------------------------------------------------------

ARTICLE XVI

ADOPTION, WITHDRAWAL AND TERMINATION

16.1 Adoption of Plan

(a) With the written consent of the Administrator, any other corporation,
including a Related Employer, may adopt this Plan for the exclusive benefit of
its eligible employees by appropriate resolution, which shall specify the
effective date of such adoption and which may contain such changes and
variations in the Plan and Trust as the Administrator shall approve, and by
agreeing to be bound by the terms of this Plan.

(b) Each participating Employer shall pay a proportionate part of the expenses
incurred in the administration of the Plan and the Trust to the extent that such
expenses are not paid directly out of the Trust.

16.2 Withdrawal from Plan

A participating Employer may withdraw from the Plan by giving written notice to
the Administrator and the Trustee, which notice shall specify the effective date
of the withdrawal, which, unless such requirement is waived by the
Administrator, shall not be less than 30 days after such notice is given. If the
date of withdrawal is not an Anniversary Date, the Trustee shall value all Trust
assets as of the effective date of the withdrawal in the manner provided in
Section 7.2 as if such date were an Anniversary Date, but shall not allocate the
participating Employers’ contribution. The withdrawal by an Employer shall be
treated as a termination of the Plan with respect to Participants employed by
the withdrawing Employer, and such Participants shall be 100% vested in their
Account Balance as of the date of withdrawal, and such Account Balance shall be
distributed as provided in Article IX.

16.3 Termination

(a) The Agreement may be terminated at any time by Richardson.

(b) Upon termination of the Plan and Trust, the Administrator shall direct the
Trustee to value the Trust in accordance with Section 7.2 and to distribute in
accordance with the terms of the Plan all assets remaining in the Trust (after
payment or reserving funds for payment of any fees, taxes and expenses properly
chargeable against the Trust) to the Participants in accordance with the value
of the credits standing to each Participant’s Accounts as of the date of such
termination, in cash or in kind valued at fair market at the date of
distribution, in such manner as the Trustee shall determine.

(c) In the event of the sale by an Employer of substantially all of its assets
and business, the successor to the Employer shall be substituted for and shall
exercise and have all the rights and obligations of the Employer hereunder upon
the filing, in writing, of its election to do so with the Trustee.

 

- 57 -



--------------------------------------------------------------------------------

ARTICLE XVII

MISCELLANEOUS

17.1 No Reversion to Employer

No part of the corpus or income of the Trust shall revert to the Employer or any
Related Employer or be used for, or diverted to, purposes other than for the
exclusive benefit of the Participants and their Beneficiaries; provided,
however, that:

 

  (a) Any balance remaining in the Excess Contribution Account or the Excess
Forfeiture Account at the time the Plan is terminated, and which cannot be
allocated in the final Plan Year of the Plan without violating the limitations
of Section 7.6, shall be returned to the Employer (and, in the event that there
is more than one participating Employer, such reversion shall be in the
proportion that the aggregate contributions made by each such Employer in all
Plan Years with respect to which amounts were credited to either of such
accounts bears to the aggregate contributions made by all participating
Employers in all such Plan Years).

 

  (b)

In the event that any portion of a contribution is made by the Employer to the
Plan because of either a good faith mistake of fact or a good faith mistake in
determining that such contribution is deductible under Section 401 of the Code,
the Trustee shall return to the Employer, upon written notice thereof, an amount
equal to the portion of such contribution which would not have been made but for
such mistake of fact, or which is determined to be non-deductible, as the case
may be, subject to the following conditions and limitations. No amount shall be
returned to the Employer pursuant to this Section 17.1(b) unless such amount is
returned not later than one year after the date on which the contribution was
made in the case of a contribution based on a mistake of fact was made, or the
date on which the deduction is disallowed in case of a contribution mistakenly
believed to be deductible. For purposes of the preceding sentence, a deduction
shall be considered to be disallowed on either (1) the day on which the Employer
voluntarily files an amended federal income tax return correcting the error;
(2) the day on which the Internal Revenue Service issues a statutory notice of
deficiency, notice of final partnership or S corporation administrative
adjustment, or other determination from which no further administrative appeal
is possible, which notice is based in whole or part upon disallowance of such
deduction, provided that, if applicable, no person files a timely petition for
judicial review of such determination; or (3) if such a petition for judicial
review is filed, the day on which a final judgment is entered dismissing such
petition or upholding the disallowance of such deduction from which judgment no
further appeal is possible, or as to which the time for filing an appeal
expires. The amount returned to the Employer shall not include any earnings
attributable to the erroneous contribution, but shall be reduced by any losses
attributable thereto. Notwithstanding the provisions of Article VIII, an
erroneous contribution may be returned in accordance with this Section 17.1(b)
after such contribution has been allocated and credited to the Participants’
Accounts, in which event the amount so returned shall be charged to the Accounts
in the

 

- 58 -



--------------------------------------------------------------------------------

 

same proportion that the contribution was originally allocated; provided,
however, that in no event shall the Account Balance of any Participant be
reduced as a result of the return of an erroneous contribution to less than it
would have been had the erroneous contribution not been made, and the amount
returned to the Employer shall be reduced to the extent necessary to avoid such
a reduction.

17.2 Evidence of Action by Necessary Parties

(a) Any action by the Employer pursuant to the provisions of this Plan shall be
evidenced by a resolution of its Board of Directors, or by written instrument
executed by any person authorized by its Board of Directors to take such action.

(b) Necessary parties to any accounting, litigation or other proceedings shall
include only the Trustee and the Employer, and the settlement or judgment in any
such case in which the Employer is duly served or cited shall be binding upon
all persons entitled to benefits under the Plan, the estate of any such person,
and upon all persons claiming by, through or under them.

17.3 Rights of Participants Limited

Neither the adoption of the Plan nor anything contained in the Plan or the Trust
shall be construed as giving any Participant, Beneficiary or Employee any equity
or other interest in the assets, business or affairs of the Employer or any
Related Employer, or the right to complain about any action taken by the
officers, directors or stockholders of, or about any policy adopted or pursued
by, the Employer or any Related Employer, or the right to examine the books and
records of the Employer or any Related Employer, or as giving any Employee the
right to be retained in the service of the Employer or any Related Employer, and
all Employees shall remain subject to discharge to the same extent as if the
Plan and the Trust had never been executed. Prior to the time that distributions
are made in conformity with the provisions of the Plan, neither the
Participants, nor their spouses, Beneficiaries, heirs-at-law, or legal
representatives shall receive cash or any other thing of current exchangeable
value from the Employer or any Related Employer or the Trustee as a result of
the Trust.

17.4 Assignment and Alienation

(a) No payment to any person under any of the provisions of the Plan or the
Trust, nor the right to receive such payment or payments, nor any interest in
the Trust, shall be subject to assignment, alienation, transfer or anticipation,
either by the voluntary or involuntary act of any Participant or Beneficiary or
by operation of law, nor, except for the repayment of loans to Participants
authorized under Section 14.1 and payments pursuant to a Qualified Domestic
Relations Order in accordance with Section 17.4(b), shall such payment or right
or interest be subject to the demands or claims of any creditor of such person,
nor be liable in any way for such person’s debts, obligations or liabilities.

 

- 59 -



--------------------------------------------------------------------------------

(b) Upon receiving any order, judgment or decree which may be a Qualified
Domestic Relations Order, the Administrator shall promptly notify the
Participant involved and any Alternate Payee [as defined in Section 2.28(a)] who
may be affected by such order of the receipt of the order and of the Plan’s
procedure for determining whether the order is a Qualified Domestic Relations
Order, and shall proceed to determine whether the order is a Qualified Domestic
Relations Order. During the period during which it is being determined whether
such order is a Qualified Domestic Relations Order, any payments which would,
under such order, be payable to an Alternate Payee, shall be placed in a
separate account in the Trust. If, within 18 months after receipt of such order,
the Administrator determines that such order is a Qualified Domestic Relations
Order, the amount of such separate account, with any earnings thereon, shall be
paid to the Alternate Payees as provided in such order. If the status of such
order has not been established within such 18-month period, or if it is
determined that the order is not a Qualified Domestic Relations Order, the
amount of such separate account shall be paid to the Participant, or, if it
would not otherwise have been payable currently, shall be restored to the
Participant’s Account. Any determination made more than 18 months after the
receipt of such order that such order is a Qualified Domestic Relations Order
shall be applied prospectively only.

(c) In the event that any Participant’s benefits are garnished or attached by
order of any court, the Trustee may bring an action for a declaratory judgment
in a court of competent jurisdiction to determine the proper recipient of the
benefits to be paid by the Trust. During the pendency of said action, any
benefits that become payable shall be paid into the court as they become
payable, to be distributed by the court to the recipient it deems proper at the
close of said action.

(d) Section 17.4(a) shall not apply to any offset of a Participant’s benefits
provided under the Plan against an amount that he is ordered or required to pay
to the Plan if:

 

  (1) The order or requirement to pay arises (i) under a judgment of conviction
for a crime involving the Plan; (ii) under a civil judgment (including a consent
order or decree) entered by a court in an action brought in connection with a
violation (or alleged violation) of Part 4 of Subtitle B of Title I of ERISA; or
(iii) pursuant to a settlement agreement between the Secretary of Labor and such
Participant, or a settlement agreement between the Pension Benefit Guaranty
Corporation and such Participant, in connection with a violation (or alleged
violation) of Part 4 of such subtitle by a fiduciary or any other person;

 

  (2) Such judgment, order, decree, or settlement agreement expressly provides
for the offset of all or part of the amount ordered or required to be paid to
the Plan against such Participant’s benefits provided under the Plan; and

 

  (3)

In a case in which the survivor annuity requirements of Section 401(a)(11) of
the Code apply with respect to distributions from the Plan to such Participant,
if such Participant has a spouse at the time at which such offset is to be made,
(i) either such spouse has consented in writing to such offset and such consent
is witnessed by a notary public or representative of the Plan [or it is
established to the satisfaction of a Plan representative that such consent may
not be obtained by reason of circumstances described in Section 417(a)(2)(B) of
the Code], or an election to

 

- 60 -



--------------------------------------------------------------------------------

 

waive the right of such spouse to either a “qualified joint and survivor
annuity” [within the meaning of Section 417(b) of the Code] or a “qualified
preretirement survivor annuity” [within the meaning of section 417(c) of the
Code] is in effect in accordance with the requirements of Section 417(a) of the
Code; (ii) such spouse is ordered or required in such judgment, order, decree or
settlement to pay an amount to the Plan in connection with a violation of Part 4
of such subtitle; or (iii) in such judgment, order, decree, or settlement, such
spouse retains the right to receive the survivor annuity under such a qualified
joint and survivor annuity provided pursuant to Section 401(a)(11)(A)(i) of the
Code and under such a qualified preretirement survivor annuity provided pursuant
to Section 401(a)(11)(A)(ii) of the Code, determined in accordance with
Section 401(a)(13)(D) of the Code.

This Section 17.4(d) shall apply to judgments, orders and decrees issued, and
settlement agreements entered into, on or after August 5, 1997.

17.5 Missing Participants or Beneficiaries

(a) Each Participant shall file with the Employer, in writing, his post office
address, the post office address of each of his Beneficiaries, and each change
of post office address. Any communication, statement or notice addressed to
Participant or Beneficiary with postage prepaid at his last post office address
filed with the Employer, or if no address is filed with the Employer, then at
his last post office address as shown on the Employer’s records, will be binding
on the Participant and his Beneficiary for all purposes of the Plan. Neither the
Trustee nor the Administrator is required to search for or locate Participant or
Beneficiary.

(b) If the Administrator or Trustee shall send by registered or certified mail,
postage prepaid, to the last known address of a Participant or Beneficiary, a
notification that he is entitled to a distribution hereunder and if either
(1) such notification is returned because the addressee cannot be located at
such address and neither the Employer nor the Trustee shall have any knowledge
of such Participant’s or Beneficiary’s whereabouts within 3 years from the date
such notification was mailed, or (2) within 3 years after such notification was
mailed to such Participant or Beneficiary, he does not respond thereto by
informing the Trustee of his whereabouts, then, upon the Anniversary Date
coincident with or immediately following the third anniversary of the mailing of
said notification, the then undistributed Account Balance of such Participant or
Beneficiary shall be paid to the person or persons who would have been entitled
to take in the event of the death of the Participant or Beneficiary whose
whereabouts is unknown, assuming that such death had occurred on the Anniversary
Date immediately succeeding the third anniversary of the mailing of said
notification.

(c) If any check in payment of a benefit hereunder which has been mailed by
regular United States mail to the last address of the payee furnished the
Trustee by the Administrator is returned unclaimed, the Trustee shall notify the
Administrator and shall discontinue further payments to such payee until it
receives the further instructions of the Administrator.

 

- 61 -



--------------------------------------------------------------------------------

17.6 Merger and Consolidation of Plan

In the case of any merger or consolidation with, or transfer of assets and
liabilities to, any other employee plan qualified under Section 401(a) of the
Code, provisions shall be made so that each Participant in the Plan on the date
thereof would receive a benefit immediately after the merger, consolidation or
transfer (if the other employee plan terminated on that date) which is equal to
or greater than the benefit he would have been entitled to receive immediately
prior to the merger, consolidation or transfer (if the Plan had then
terminated).

17.7 Severability

In case any provision of this Plan shall be held illegal or invalid for any
reason, said illegality or invalidity shall not affect the remaining provisions,
but shall be fully severable and this Agreement shall be construed and enforced
as if said illegal or invalid provision had never been inserted herein.

17.8 Applicable Law

This Plan shall be construed and enforced and the Trust shall be administered in
accordance with the laws of the State of Illinois, to the extent that such laws
are not preempted by the laws of the United States of America.

17.9 Method of Accounting

The Plan shall use the accrual method of accounting.

17.10 Qualified Military Service

(a) Effective December 12, 1994, notwithstanding any provision of this Plan to
the contrary, contributions, benefits and service credit as to Qualified
Military Service be provided in accordance with Section 414(u) of the Code.

(b) Effective as to deaths occurring on or after January 1, 2007, in the case of
a Participant who dies while performing Qualified Military Service, his
survivors shall be entitled to any additional benefits (other than benefit
accruals related to the period of Qualified Military Service) that may be
provided under the Plan had he then resumed and terminated employment on account
of death.

17.11 Valuation of Stock Not Readily Tradable on an Established Market

All valuations of Stock which is not readily tradable on an established
securities market with respect to activities carried on by the Plan shall be by
an independent appraiser. The term “independent appraiser” shall mean any
appraiser meeting requirements similar to the requirements of the regulations
promulgated under Section 170(a)(1) of the Code.

 

- 62 -



--------------------------------------------------------------------------------

ARTICLE XVIII

REVISED VESTING PROVISIONS

18.1 Scope and Effective Date

As to each Employee who is actively employed by the Employer on or after June 1,
1996, the vested interest of such Employee in his Account shall be determined in
accordance with this Article XVIII notwithstanding any other provision of the
Plan to the contrary; provided, however, Sections 8.1, 8.2, 8.3, 8.4, 8.7 and
8.8 of the Plan shall continue to apply.

18.2 Definitions

For purposes of this Article XVIII, the following terms shall have the meanings
set forth, notwithstanding any definition of any such term elsewhere in the
Plan:

 

  (a) “Break in Service” A Period of Severance of at least 12 consecutive
months. In the case of an individual who is absent from work for maternity or
paternity reasons, the 12-consecutive month period beginning on the first
anniversary of the first date of such absence shall not constitute a Break in
Service. An “absence from work for maternity or paternity reasons” shall mean an
absence (1) by reason of the pregnancy of the individual, (2) by reason of the
birth of a child of the individual, (3) by reason of the placement of a child
with the individual in connection with the adoption of such child by such
individual, or (4) for purposes of caring for such child for a period beginning
immediately following such birth or placement.

 

  (b) “Hour of Service”: Each hour for which an Employee is paid or entitled to
payment for the performance of duties for the Employer or a Related Employer.

 

  (c) “Period of Service”: An Employee’s period of service commencing on the
date he first completes an Hour of Service, and ending on the date a Break in
Service begins; provided, however, that for purposes of Section 18.2(c), any
Employee to whom Section 18.4 applies shall be deemed to have a hire date of
May 31, 1997.

 

  (d) “Period of Severance”: A continuous period of time during which an
Employee is not employed by the Employer. Such period begins on the date such
Employee retires, quits or is discharged, or if earlier, the 12-month
anniversary of the date on which such Employee was otherwise first absent from
service.

 

  (e) “Years of Service”: The number of whole years of an Employee’s Period of
Service with the Employer or a Related Employer.

For purposes of this Article XVIII, service by an individual on behalf of any of
the following entities before he became an Employee shall be considered service
on behalf of the Employer, to-wit: Amperex Division of North American Phillips
Corp.; B-Scan, Inc.; Calvert Electronics, Inc.; Calvert Holding Co., Inc.;
Calvert Semi-Conductor, Inc.; Ceco Communications, Inc.; Cetron Electronic

 

- 63 -



--------------------------------------------------------------------------------

Corporation; National Electronics Division of Varian Associates, Inc.;
TubeMaster, Inc.; Compucon Distributors, Inc.; AFP Imaging Corporation; Burtek
Systems (USA), Inc.; AFP Imaging Corporation; Eternal Graphics, Inc., (effective
June 1, 1998 and including service prior to that date); TRL Technologies, Inc.
(effective June 23, 1998 and including service prior to that date); Adler Video
Systems, Inc. (effective November 28, 1998 and including service prior to that
date); and Pixielink Corporation (effective March 8, 1999 and including service
prior to that date); and Broadcast Richmond, Inc. (effective May 31, 2000 and
including service prior to that date).

18.3 General Vesting Rules

(a) For purposes of determining his Years of Service, an Employee shall receive
credit for any Period of Severance of less than 12 consecutive months.
Nonconsecutive Periods of Service shall be aggregated. Additionally, fractional
periods of a year shall be expressed in terms of days, and less-than-whole-year
Periods of Service shall be aggregated on the basis that 365 days of service
shall equal a whole Year of Service.

(b) In the case of a Participant who has 5 consecutive Breaks in Service, all
Years of Service after such Breaks in Service shall be disregarded for the
purpose of determining his vesting in his Account balance which accrued before
such breaks, but both pre-break and post-break service shall count for the
purposes of vesting the Employer-derived Account balance that accrues after such
breaks. Both such balances shall share in the earnings and losses of the Trust.

(c) In the case of a Participant who does not have 5 consecutive Breaks in
Service, both the pre-break and post-break service shall count in vesting both
the pre-break and post-break Employer-derived Account balances.

(d) The excess of a Participant’s Account Balance over his Vested Account
Balance shall be transferred from such Participant’s Employer Contribution
Account to his Forfeiture Suspense Account as of the date on which such
Participant incurs a Break in Service, and shall be forfeited on the date on
which such Participant incurs 5 consecutive Breaks in Service. If such a
Participant returns to the employment of the Employer or any Related Employer
before incurring 5 consecutive Breaks in Service, any amount transferred to his
Forfeiture Suspense Account from his Employer Contribution Account pursuant to
the preceding sentence shall be restored to his Employer Contribution Account.

(e) If a Participant receives a distribution of all or a portion of his Employer
Contribution Account Balance at a time when it is possible for him to increase
the vested percentage of his Employer Contribution Account (including a
Participant who received a distribution upon incurring a Termination of
Employment and who returns to the employment of the Employer or any Related
Employer before incurring at least 5 consecutive Breaks in Service), then such
Participant’s Vested Account Balance at any time after he is re-employed shall
be determined by (1) increasing the Participant’s Employer Contribution Account
Balance at such time by the Adjusted Distribution (as hereafter defined),
(2) then multiplying the Employer Contribution Account Balance (as so increased)
by the relevant vesting percentage under Section 8.4, and (3) then subtracting
the Adjusted Distribution from the product obtained. The

 

- 64 -



--------------------------------------------------------------------------------

“Adjusted Distribution” shall be equal to the amount of the distribution
multiplied by a fraction, the numerator of which is the Participant’s Account
Balance at the time the formula is applied and the denominator of which is the
Account Balance immediately following the distribution (without regard to
forfeitures).

(f) If a Participant returns to the employment of the Employer or any Related
Employer after incurring at least 5 Breaks in Service, and such Participant did
not receive payment of the full amount of his Vested Account Balance, his Vested
Account Balance remaining unpaid shall be placed in a separate Pre-Break Account
for the Participant. The Pre-Break Account shall be treated in the same manner
as the Employer Contribution Account of the Participant, except that it shall
not be credited with the Employer’s contributions and the Participant shall be
100% vested in such Pre-Break Account.

(g) Section 18.3(d) shall not apply to Participants who terminate employment on
or after June 2, 2002. Notwithstanding Section 18.3(d), the balances in all
Forfeiture Suspense Accounts at June 1, 2002 shall be treated as forfeitures and
shall be allocated in accordance with Section 7.4(a) for the Plan Year ending on
said date as if all Participants as to whom such Forfeiture Suspense Accounts
had been established had incurred 5 consecutive Breaks in Service on said date.
In the event any Participant described in the preceding sentence returns to the
employment of the Employer or any Related Employer on or after June 2, 2002 and
before incurring 5 consecutive Breaks in Service, there shall be credited to his
Employer Contribution Account (by using accumulated forfeitures for this purpose
and thereafter, to the extent necessary, by means of a special contribution from
Employer for this purpose) the amount which had been transferred to his
Forfeiture Suspense Account.

(h) If a Participant terminates his employment on or after June 2, 2002, any
portion of his Account (including any amounts credited after his termination of
employment) not payable to him under Section 9.1 shall be forfeited by him upon
the complete distribution to him of the vested portion of his Account, if any,
subject to the possibility of reinstatement as described in Section 18.3(i). For
purposes of this Section 18.3(h), if the value of a Participant’s Vested Account
Balance is zero, he shall be deemed to have received a distribution of his
vested interest immediately following termination of employment. All amounts so
forfeited shall be held in a short-term interest-bearing bank account or in a
money market mutual fund pending disposition in accordance with Section 7.4(b).

(i) If a Participant forfeits any portion of his Account under Section 18.3(h)
but again becomes an Employee after such date, the amount so forfeited shall be
re-credited to his Account, but only if he repays to the Plan (without interest)
the amount previously distributed to him under Section 9.1, before the earlier
of:

 

  (1) 5 years after the date of his re-employment; or

 

  (2) The date he incurs 5 consecutive Breaks in Service following the date of
the distribution.

 

- 65 -



--------------------------------------------------------------------------------

If a Participant is deemed to have received a distribution pursuant to
Section 18.3(h) and resumes employment before 5 consecutive Breaks in Service,
he shall be deemed to have repaid such distribution on the date of his
re-employment. Upon such an actual or deemed repayment, the provisions of the
Plan shall thereafter apply as if no forfeiture had occurred. The amount to be
re-credited pursuant to this Section 18.3(i) shall be derived first from the
forfeitures, if any, which as of the date of re-crediting have yet to be applied
as provided in Section 7.4(b) and, to the extent such forfeitures are
insufficient, from a special contribution to be made by the Employer for this
purpose.

(j) If a Participant elects not to receive the vested portion of his Account
following his termination of employment, the non-vested portion of his Account
shall be forfeited after the Participant has incurred 5 consecutive Breaks in
Service. The amount so forfeited shall be held in a short-term interest-bearing
bank account or in a money market mutual fund pending disposition in accordance
with Section 7.4(b).

18.4 Transitional Rules

Each Employee described in Section 18.1 who was actively employed by the
Employer on May 31, 1996 shall receive credit for a Period of Service equal to
the sum of:

 

  (a) A number of years equal to the number of Years of Service credited to him
under the Plan (determined without regard to this Article XVIII) as of the
Computation Period ended May 31, 1996; and

 

  (b) The greater of (1) the Period of Service which would be credited to him
under this Article XVIII during the Computation Period ending May 30, 1997 or
(2) the service which would be taken into account under the Plan (determined
without regard to this Article XVIII) during the Computation Period ended
May 30, 1997.

In addition, each such Employee shall receive credit for service determined
under this Article XVIII commencing on May 31, 1997.

 

- 66 -



--------------------------------------------------------------------------------

ARTICLE XIX

REQUIRED MINIMUM DISTRIBUTIONS

19.1 Applicability and Effective Date

The provisions of this Article XIX shall apply in lieu of Sections 9.1(c) and
9.7 and notwithstanding any other provision of the Plan (except as indicated in
this Article XIX) for purposes of determining required minimum distributions
from the Plan for calendar years beginning after December 31, 2002.

19.2 Requirements of Treasury Regulations Incorporated

All distributions required under this Article XIX shall be determined and made
in accordance with the Treasury regulations under Code Section 401(a)(9).

19.3 Time and Manner of Distribution

(a) A Participant’s entire vested interest in the Plan shall be distributed, or
begin to be distributed, to him no later than his Required Beginning Date.

(b) If a Participant dies before his Required Beginning Date, his entire vested
interest in the Plan shall be distributed, or begin to be distributed, no later
than as follows:

 

 

(1)

If such Participant’s surviving spouse is his sole Designated Beneficiary, then
distributions to such surviving spouse shall begin by December 31 of the
calendar year immediately following the calendar year in which such Participant
died, or by December 31 of the calendar year in which such Participant would
have attained age 70 1/2, if later.

 

  (2) If such Participant’s surviving spouse is not his sole Designated
Beneficiary, then distributions to his Designated Beneficiary shall begin by
December 31 of the calendar year immediately following the calendar year in
which such Participant died.

 

  (3) If there is no Designated Beneficiary as of September 30 of the year
following the year of such Participant’s death, such Participant’s entire vested
interest in the Plan shall be distributed by December 31 of the calendar year
containing the fifth anniversary of such Participant’s death.

 

  (4) If such Participant’s surviving spouse is his sole Designated Beneficiary
and his surviving spouse dies after him but before distributions to such
surviving spouse begin, this Section 19.3(b), other than Section 19.3(b)(1),
shall apply as if such surviving spouse were such Participant.

 

- 67 -



--------------------------------------------------------------------------------

For purposes of this Section 19.3(b) and Section 19.6, unless Section 19.3(b)(4)
applies, distributions are considered to begin on a Participant’s Required
Beginning Date. If Section 19.3(b)(4) applies, distributions are considered to
begin on the date distributions are required to begin to the surviving spouse of
a Participant under Section 19.3(b)(1).

(c) The required minimum distribution for a Participant’s first Distribution
Calendar Year shall be made on or before his Required Beginning Date. The
required minimum distribution for any Distribution Calendar Year, including the
required minimum distribution for the Distribution Calendar Year in which the
Participant’s Required Beginning Date occurs, shall be made on or before
December 31 of such Distribution Calendar Year.

19.4 Forms of Distribution

Unless a Participant’s vested interest in the Plan is distributed in a single
sum on or before his Required Beginning Date, as of the first Distribution
Calendar Year distributions shall be made in accordance with Sections 19.5 and
19.6 of this Article XIX.

19.5 Required Minimum Distributions during Participant’s Lifetime

(a) During the lifetime of a Participant, the minimum amount that shall be
distributed for each Distribution Calendar Year is the lesser of:

 

  (1) The quotient obtained by dividing the vested balance in such Participant’s
Accounts by the distribution period in the Uniform Lifetime Table set forth in
Treasury Regulation Section 1.401(a)(9)-9, using his age as of his birthday in
such Distribution Calendar Year; or

 

  (2) If such Participant’s sole Designated Beneficiary for the Distribution
Calendar Year is his spouse, the quotient obtained by dividing the vested
balance in such Participant’s Accounts by the number in the Joint and Last
Survivor Table set forth in Treasury Regulation Section 1.401(a)(9)-9, using his
and spouse’s attained ages as of their respective birthdays in such Distribution
Calendar Year.

(b) Required minimum distributions as to a Participant shall be determined under
this Section 19.5 beginning with the first Distribution Calendar Year and up to
and including the Distribution Calendar Year that includes such Participant’s
date of death.

19.6 Required Minimum Distributions after Participant’s Death

(a) If a Participant dies on or after his Required Beginning Date and there is a
Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death is the quotient obtained by dividing
the vested balance in the Participant’s Accounts by the longer of the remaining
life expectancy of the Participant or the remaining life expectancy of his
Designated Beneficiary, determined as follows:

 

  (1) Such Participant’s remaining life expectancy is calculated using his age
in the year of death, reduced by one for each subsequent year.

 

- 68 -



--------------------------------------------------------------------------------

  (2) If such Participant’s surviving spouse is his sole Designated Beneficiary,
the remaining life expectancy of such surviving spouse shall be calculated for
each Distribution Calendar Year after the year of his death using the surviving
spouse’s age as of such surviving spouse’s birthday in such year. For
Distribution Calendar Years after the year of such surviving spouse’s death, the
remaining life expectancy of such surviving spouse is calculated using the age
of such surviving spouse as of such surviving spouse’s birthday in the calendar
year of such surviving spouse’s death, reduced by one for each subsequent
calendar year.

 

  (3) If such Participant’s surviving spouse is not his sole Designated
Beneficiary, the Designated Beneficiary’s remaining life expectancy shall be
calculated using the age of such Designated Beneficiary in the year following
the year of such Participant’s death, reduced by one for each subsequent year.

(b) If a Participant dies on or after his Required Beginning Date and there is
no Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death shall be the quotient obtained by
dividing the vested balance in his Accounts by his remaining life expectancy
calculated using his age in the year of death, reduced by one for each
subsequent year.

(c) If a Participant dies before his Required Beginning Date and there is a
Designated Beneficiary as of September 30 of the year after the year of his
death, the minimum amount which shall be distributed for each Distribution
Calendar Year after the year of his death shall be the quotient obtained by
dividing the vested balance in his Accounts by the remaining life expectancy of
his Designated Beneficiary, determined as provided in Section 19.6(a).

(d) If a Participant dies before his Required Beginning Date and there is no
Designated Beneficiary as of September 30 of the year after the year of his
death, distribution of such Participant’s entire vested interest in the Plan
shall be completed by December 31 of the calendar year containing the fifth
anniversary of his death.

(e) If (1) a Participant dies before his Required Beginning Date, (2) his
surviving spouse is his sole Designated Beneficiary and (3) such surviving
spouse dies before distributions are required to begin to such surviving spouse
under Section 19.3(b)(1), Sections 19.6(c) and 19.6(d) shall apply as if such
surviving spouse were such Participant.

 

- 69 -



--------------------------------------------------------------------------------

19.7 Miscellaneous

(a) Life expectancy shall be computed by use of the Single Life Table in
Treasury Regulation Section 1.401(a)(9)-9.

(b) For purposes of a Distribution Calendar Year, the balance in a Participant’s
Accounts shall be determined as the balance as of the last Valuation Date in the
Valuation Calendar Year with respect to such Distribution Calendar Year,
increased by the amount of any contributions made and allocated or forfeitures
allocated to such balance as of dates in such Valuation Calendar Year after such
Valuation Date and decreased by distributions made in such Valuation Calendar
Year after such Valuation Date. An Account balance for a Valuation Calendar Year
with respect to a Distribution Calendar Year shall include any amounts rolled
over or transferred to the Plan either in such Valuation Calendar Year or in
such Distribution Calendar Year if distributed or transferred in such Valuation
Calendar Year.

19.8 Definitions

For purposes of this Article XIX, the following terms shall have the meanings
indicated:

 

  (a) “Designated Beneficiary”: Collectively, the individual or individuals who
are designated as the Beneficiary under Section 2.6 and who are the “designated
beneficiary” under Code Section 401(a)(9) and Treasury Regulation
Section 1.401(a)(9)-1, Q&A-4.

 

  (b) “Distribution Calendar Year”: A calendar year for which a minimum
distribution is required under this Article XIX. For distributions beginning
before a Participant’s death, the first Distribution Calendar Year is the
calendar year immediately preceding the calendar year which contains his
Required Beginning Date. For distributions beginning after a Participant’s death
(where he dies prior to his Required Beginning Date), the first Distribution
Calendar Year is the calendar year in which distributions are required to begin
under Section 19.3(b).

 

  (c) “Required Beginning Date”: With respect to a Participant, April 1 of the
calendar year following the calendar year determined below:

 

 

(1)

In the case of a Participant not described in any other clause of this
Section 19.8(c), the calendar year in which he attains the age of 70 1/2.

 

 

(2)

In the case of a Participant who attained the age of 70 1/2 prior to January 1,
1988, and who was not described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66 1/2 or any subsequent Plan Year, the later of (i) the calendar year in which
he attains the age of 70 1/2 or (ii) the calendar year in which he retires.

 

- 70 -



--------------------------------------------------------------------------------

 

(3)

In the case of a Participant who attained the age of 70 1/2 prior to January 1,
1988, and who was described in Section 2.19(a)(3) during the Plan Year which
included the last day of the calendar year in which he attained the age of
66 1/2 or a subsequent Plan Year, the later of (i) the calendar year in which he
attains the age of 70 1/2 or (ii) the earlier of the calendar year in which he
retires or the calendar year which includes the last day of the Plan Year in
which he was first described in Section 2.19(a)(3).

 

 

(4)

In the case of a Participant who attained the age of 70 1/2 during the calendar
year 1988, who was not described in Section 2.19(a)(3) during the Plan Year
which includes the last day of the calendar year in which he attained the age of
66 1/2 or any subsequent Plan Year, and who is still alive on January 1, 1989,
the calendar year 1989.

Notwithstanding the preceding provisions of this Section 19.8(c), a Participant
who is not a “5-percent owner” (as defined in Code Section 416), who has
attained age 70 1/2 and who has not commenced receiving minimum distributions
from the Plan required under Code Section 401(a)(9) may irrevocably elect in a
written instrument submitted to the Administrator to defer receiving such
minimum required distributions until not later than April 1 of the calendar year
following the calendar year in which he terminates employment. Such an election
must be submitted to the Administrator no later than April 1 of the calendar
year following the calendar year in which the Participant making such election
attained age 70 1/2. For purposes of this Section 19.8(c), the “Required
Beginning Date” of a Participant making such an election shall be April 1 of the
calendar year following the calendar year in which he terminates employment.

 

  (d) “Valuation Calendar Year”: With respect to a Distribution Calendar Year,
the calendar year immediately preceding such Distribution Calendar Year.

19.9 Inapplicability for 2009

(a) The provisions of this Article XIX shall not apply to the 2009 calendar
year.

(b) The Required Beginning Date as to any individual shall be determined without
regard to this Section 19.9 for purposes of applying this Article XIX for
calendar years after 2009.

(c) If Section 19.3(b)(3) applies, the 5-year period therein shall be determined
without regard to the 2009 calendar year.

(d) If Section 19.6(d) applies, the calendar year 2009 shall not be taken into
account in determining December 31 of the calendar year containing the fifth
anniversary of the Participant’s death.

 

- 71 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Richardson has caused this Plan to be executed as of the
date and year first written above.

 

RICHARDSON ELECTRONICS, LTD. By:  

/s/ Kyle C. Badger

  Kyle C. Badger   Executive Vice President,   General Counsel and Secretary

 

- 72 -